       Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 1 of 76




                        IN THE UNITED STATES DISTRICT COURT FOR
                             THE SOUTHERN DISTRICT OF IOWA


AKRUM WADLEY, JONATHAN
PARKER, MARCEL JOLY, AARON
MENDS, MAURICE FLEMING, REGGIE
SPEARMAN, KEVONTE MARTIN-
MANLEY, DARIAN COOPER, LARON                                                   Case No. 4:20-CV-366
TAYLOR, BRANDON SIMON, JAVON
FOY, ANDRE HARRIS, and TERRENCE
HARRIS,

         Plaintiffs,                                                  PLAINTIFFS’ RESISTANCE TO
                                                                       DEFENDANTS’ MOTION TO
vs.                                                                    DISMISS PLAINTIFF’S FIRST
                                                                         AMENDED COMPLAINT
UNIVERSITY OF IOWA, BOARD OF
REGENTS FOR THE STATE OF IOWA,                                              (Oral Argument Requested)
GARY BARTA, KIRK FERENTZ, BRIAN
FERENTZ, CHRISTOPHER DOYLE, and
RAIMOND BRAITHWAITE,

         Defendants.



         NOW COME the Plaintiffs, Akrum Wadley, Jonathan Parker, Marcel Joly, Aaron

Mends, Maurice Fleming, Reggie Spearman, Kevonte Martin-Manley, Darian Cooper,

LaRon Taylor, Brandon Simon, Javon Foy, Andre Harris, and Terrence Harris

(“Plaintiffs”), and pursuant to LR 7 (e) hereby submit their resistance to Defendants’

Motion to Dismiss (“Motion”) (Doc. 16 and 16-1) and request that said Motion be denied.

In support of their Resistance, Plaintiffs state as follows:

                                            TABLE OF CONTENTS

INTRODUCTION ............................................................................................................... 3

                                                              1
         Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 2 of 76




REQUEST FOR ORAL ARGUMENT ............................................................................... 4

MOTION TO DISMISS STANDARD ............................................................................... 4

ARGUMENT....................................................................................................................... 6

   I.   The Claims Held by Plaintiffs Wadley, Parker, Joly, and Cooper under Count IV
   Are Not Barred by the Statute of Limitations. ................................................................. 6

         a.    Defendants correctly note the applicable statute of limitations for Counts I
         through VII, except for Count IV. ................................................................................ 6

         b.    The applicable statute of limitations for Count IV is four (4) years; therefore,
         Plaintiffs Wadley, Parker, Joly, and Cooper’s § 1981 claims are not time-barred. ..... 6

   II.           Plaintiffs Will Dismiss Counts V and VI. .......................................................... 7

   III.          Plaintiffs Will Dismiss All Individual Defendants from Count VIII. ................ 7

   IV.           Plaintiffs Will Dismiss Defendant Barta. ........................................................... 7

   V. Plaintiffs Have Stated Plausible Claims Upon Which Relief May Be Granted in
   Counts I, II, III, IV, VII and VIII. .................................................................................... 8

         a.      Counts I through III – Title VI ........................................................................... 8

         b.      Count IV—42 U.S.C. § 1981 ........................................................................... 16

         c.      Count VII—Failure to Train/Supervise ............................................................ 18

         d.      Count VIII—Breach of Contract ...................................................................... 19

CONCLUSION ................................................................................................................. 24




                                                               2
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 3 of 76




                                     INTRODUCTION

       Defendants’ Motion requests dismissal of Plaintiffs’ First Amended Complaint,

either in part or in whole, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

Defendants present a two-pronged argument for dismissal. First, Defendants request

dismissal of Plaintiffs’ entire action under Fed. R. Civ. P. 12(b)(6) for failure to state a

single claim upon which relief may be granted. As explained below, however, Plaintiffs’

FAC alleges sufficient facts to state plausible violations of Title VI, 42 U.S.C. §§ 1981 and

1983, and breach of contract under Iowa law. Thus, Counts I, II, III, IV, VII, and VIII

should not be dismissed.

       Alternatively, Defendants seek dismissal of certain claims—all counts except Count

VIII—held by Plaintiffs Wadley, Parker, Joly, Fleming, Spearman, Martin-Manley,

Cooper, Taylor, A. Harris, and T. Harris. Defendants assert that said claims are barred by

the statute of limitations and require dismissal under Rule 12(b)(6). Defendants are correct

as to Counts I, II, III, V, VI, and VII with respect to these Plaintiffs.

       However, Defendants are incorrect as to Count IV, the statute of limitations for

which is four years, not two. Thus, the claims of Plaintiffs Wadley, Parker, Joly, and

Cooper are not statutorily barred under Count IV, though Count IV as to Plaintiffs Fleming,

Spearman, Martin-Manley, Taylor, A. Harris, and T. Harris is time-barred. Given that

Plaintiffs’ FAC also states a plausible claim for relief on Count IV, the Court should deny

Defendants’ Motion in this respect as to Plaintiffs Wadley, Parker, Joly, and Cooper.

Plaintiffs however note that no Plaintiffs are barred from bringing a breach of contract



                                               3
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 4 of 76




claim under Count VIII, and that Count VIII states a claim for relief as to all Plaintiffs.

Thus, no Plaintiff should be summarily dismissed from this action.

       Plaintiffs will dismiss without prejudice Counts V and VI entirely; Count VIII as to

all individual Defendants; and Defendant Barta from this action.

                         REQUEST FOR ORAL ARGUMENT

       Because oral argument on this Resistance will assist the Court in considering the

issues presented, Plaintiffs seek the opportunity to be heard orally, and good cause is

thereby presented for this request.

                          MOTION TO DISMISS STANDARD

       Rule 8 of the Federal Rules of Civil Procedure’s requirement of a short and plain

statement is designed to “give defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Brooks v. Roy, 776 F.3d 957, 960 (8th Cir. 2015) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “To survive a motion to dismiss [based on

Rule 12(b)(6)], a complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 555). A claim is plausible on its face “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “Asking for plausible grounds . . .

simply calls for enough fact to raise a reasonable expectation that discovery will reveal

evidence of” the claimed violation. Twombly, 550 U.S. at 556. In contrast, requiring the

plaintiff to allege the ‘who, what, when, where, and how’ of the misconduct alleged is

“tantamount to imposing Rule 9(b)’s heightened pleading standards,” and is not required
                                              4
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 5 of 76




under Rule 8. See Abikar v. Bristol Bay Native Corp., 300 F. Supp. 3d 1092, 1106 (S.D.

Cal. 2018) (citing U.S. ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc.,

637 F.3d 1047, 1055 (9th Cir. 2011)).

       A court “review[s] the plausibility of the plaintiff’s claim as a whole, not the

plausibility of each individual allegation.” Zoltek Corp. v. Structural Polymer Grp., 592

F.3d 893, 896 n.4 (8th Cir. 2010). In considering a motion to dismiss for failure to state a

claim, a court must accept as true all allegations contained in the complaint, construe the

pleading in the light most favorable to the party opposing the motion, and resolve all doubts

in the pleader’s favor. Murphy v. Aurora Loan Servs., LLC, 699 F.3d 1027, 1033 (8th Cir.

2012); see Neitzke v. Williams, 490 U.S. 319, 327 (1989) (“Rule 12(b)(6) does not

countenance . . . dismissals based on a judge’s disbelief of a complaint’s factual

allegations.”).

       Further, while courts primarily consider the allegations in the complaint in assessing

the plausibility of a plaintiff’s claims under a 12(b)(6) motion, the court may additionally

consider “matters incorporated by reference or integral to the claim, items subject to

judicial notice, [and] matters of public record, . . . [the] authenticity [of which] is

unquestioned,” without converting the motion to dismiss to a motion for summary

judgment. Miller v. Redwood Toxicology Lab., Inc., 688 F.3d 928, 931 n.3 (8th Cir. 2012)

(quoting 5B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §

1357 (3d ed.)). For purposes of assessing the plausibility of Plaintiffs’ claims, Plaintiffs

have attached for the Court (1) the University of Iowa Diversity Task Force Report, (2) the

Husch Blackwell Report, and (3) Chapter 14 of the University of Iowa’s Operation Manual
                                             5
       Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 6 of 76




as Exhibits 1 through 3, respectively. All three are matters of public record, referenced in

Plaintiffs’ FAC, and whose authenticity is unquestioned. See (Doc. 15, e.g., ¶¶ 82, 9, 109).

                                          ARGUMENT

  I.    The Claims Held by Plaintiffs Wadley, Parker, Joly, and Cooper under Count
        IV Are Not Barred by the Statute of Limitations.

           a. Defendants correctly note the applicable statute of limitations for Counts I
              through VII, except for Count IV.
        Plaintiffs agree that the statute of limitations for claims brought under Title VI

(Counts I through III) and 42 U.S.C. §§ 1983 and 1985 (Counts IV through VII) are

generally two years. However, as explained below, Plaintiffs submit that Count IV contains

a statute of limitations of four years.

           b. The applicable statute of limitations for Count IV is four (4) years; therefore,
              Plaintiffs Wadley, Parker, Joly, and Cooper’s § 1981 claims are not time-
              barred.

        Pursuant to Congress’s 1990 enactment of 28 U.S.C. § 1658 and 1991 amendment

of 42 U.S.C. § 1981, the statute of limitations for claims arising under § 1981 is four years.

Importantly, this is the case even where a § 1981 claim is brought under 42 U.S.C. § 1983.

See Williams v. Hawkeye Cmty. College, 494 F. Supp. 2d 1032, 1039-42 (N.D. Iowa 2007).

In Williams, plaintiff brought a § 1981 against a state actor, alleging racial discrimination,

harassment and retaliation. Id. at 1035. The court granted dismissal on this count, reasoning

that § 1981 against a state actor must be brought under § 1983 consistent with Jett. Id.

Plaintiff subsequently filed an amended complaint which presented a § 1981 claim brought

under § 1983. Id. at 1038. Defendant again sought dismissal based on conduct occurring

outside of the supposed two-year statute of limitations governing plaintiff’s claim, but the

                                              6
       Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 7 of 76




court, consistent with 28 U.S.C. § 1658 and the Supreme Court’s holding in Jones v. R.R.

Donnelley & Sons Co., 541 U.S. 369 (2004) (applying a broad interpretation to § 1658 in

holding that the catch-all statute governed plaintiff’s § 1981 claim), concluded that a four-

year statute of limitations applied to § 1981 claims brought under § 1983. Williams, 494 F.

Supp. 2d at 1041-42. In light of the foregoing authority, a four-year statute of limitations

governs Count IV of Plaintiffs’ FAC and, thus, Plaintiffs Wadley, Parker, Joly, and

Cooper’s § 1981 claims are not time-barred.

 II.    Plaintiffs Will Dismiss Counts V and VI.

        Defendants’ Motion asks the Court for dismissal of Plaintiffs’ conspiracy claims

under 42 U.S.C. § 1985(3) (Counts V and VI). By voluntary dismissal under Fed. R. Civ.

P. 41(a)(1)(i), Plaintiffs will dismiss these claims without prejudice. As such, Defendants’

argument is moot.

III.    Plaintiffs Will Dismiss All Individual Defendants from Count VIII.

        Defendants’ Motion asks the Court to dismiss Count VIII of Plaintiffs’ FAC. By

voluntary dismissal under Fed. R. Civ. P. 41(a)(1)(i), Plaintiffs will dismiss all individual

Defendants under Count VIII, but not Defendants University of Iowa, Board of Regents

for State of Iowa, and State of Iowa.

IV.     Plaintiffs Will Dismiss Defendant Barta.

        Defendants’ Motion asks the Court for dismissal of certain counts in which

Defendant Barta is a named defendant (Counts IV, VII, and VIII). By voluntary dismissal

under Fed. R. Civ. P. 41(a)(1)(i), and without dismissing these counts in their entirety,

Plaintiffs will dismiss Defendant Barta from Counts IV, VII and VIII without prejudice for
                                              7
         Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 8 of 76




the time being.

    V.    Plaintiffs Have Stated Plausible Claims Upon Which Relief May Be Granted
          in Counts I, II, III, IV, VII and VIII.

             a. Counts I through III – Title VI

          Title VI of the Civil Rights Act of 1964 contains a broad prohibition on the use of

federal dollars to subsidize racial discrimination in educational programs or activities:

          No person in the United States shall, on the ground of race, color, or national
          origin, be excluded from participation in, be denied the benefits of, or be
          subjected to discrimination under any program or activity1 receiving Federal
          financial assistance.

42 U.S.C. § 2000d.

          Congress passed Title VI “to accomplish two related, but nevertheless somewhat

different, objectives. First, Congress wanted to avoid the use of federal resources to support

discriminatory practices; second, it wanted to provide individual citizens effective

protection against those practices.” Cannon v. University of Chicago, 441 U.S. 677, 704 n.

36 (1979). Title IX, enacted eight years after Title VI, was modeled after Title VI and bans

sex discrimination in educational programs receiving federal funds, and courts thus

interpret these kindred statutes in same fashion. Id. at 696.

                     i. Hostile Environment – Count I

          When a Title VI claim against an educational institution is based on conduct by a

person within the institution’s control (i.e., a hostile environment claim), the plaintiff must


1
 The Civil Rights Restoration Act of 1987 makes clear that the term “program or activity” includes all of
an entities' operations—thus, any university receiving federal funds may not discriminate against any
person in any of its programs on the basis of race, color, or national origin. See e.g., DeVargas v. Mason &
Hanger–Silas Mason Co., Inc., 911 F.2d 1377, 1383–84 (10th Cir. 1990); Radcliff v. Landau, 883 F.2d
1481, 1483 (9th Cir. 1989).
                                                     8
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 9 of 76




show that “an official of the [university] who at a minimum has authority to institute

corrective measures . . . has actual notice of, and is deliberately indifferent to, the

[person’s] misconduct.” Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 277 (1998)

(addressing teacher-on-student harassment under Title IX). “[T]he deliberate indifference

must, at a minimum, cause students to undergo harassment or make them liable or

vulnerable to it.” K.T. v. Culver-Stockton Coll., 865 F.3d 1054, 1058 (8th Cir. 2017)

(quoting Davis Next Friend LaShonda D. v. Monroe Cnty. Bd. of Educ., 526 U.S. 629, 644-

45 (1999)) (internal quotation marks omitted); see also Shrum ex rel. Kelly v. Kluck, 249

F.3d 773, 782 (8th Cir. 2001) (“[D]eliberate indifference must either directly cause the

abuse to occur or make students vulnerable to such abuse.”). Further, the discriminatory

harassment must be “so severe, pervasive, and objectively offensive, and that so

undermines and detracts from the victims' educational experience, that the victim-students

are effectively denied equal access to an institution's resources and opportunities.” Davis,

526 U.S. at 651.

       Here, Plaintiffs’ FAC alleges sufficient facts to plausibly state a hostile education

environment under Title VI. Focusing first on the severity and pervasiveness of the conduct

itself, Plaintiffs’ FAC specifically alleged, inter alia, that:

   ● Coaches, chiefly Defendants Christopher Doyle and Brian Ferentz (and some White

       players), openly used racial epithets such as “nigger” and other racially derogatory

       language like “dumbass black player” in front of players and coaches. (¶ 50, 54, 59).

       See also ¶ 7 (Plaintiff Parker), ¶ 51 (Plaintiff Fleming).



                                                9
 Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 10 of 76




● African-American players were referred to as “gangsters” (¶¶ 50, 212 (Plaintiff

   Taylor), “hood” (¶ 53), and “thugs” (¶ 220, Plaintiff Simon), and were told they

   would lose their scholarships and be sent “back to the ghetto” if they did not comply

   with coaches’ demands or attempted to curb racial harassment in the program. (¶¶

   12, 50, 55). See also ¶ 251 (Plaintiff Terrence Harris).

● African-American players were ridiculed for wearing African-American dress and

   hairstyles (whereas White players were not with respect to White dress and long

   hairstyles), and coaches described African-American players’ appearance as a

   “mess” and akin to a “barbarian”. (¶¶ 45, 227 (Plaintiff Foy), 247 (Plaintiff Terrence

   Harris)).

● Team rules were disproportionately enforced against African-American players. In

   one instance, African-American players were prevented from kneeling for the

   national anthem in protest of police brutality based on team rules and Defendant

   Kirk Ferentz’s demand to “stick to football.” However, white players were not

   subject to the same standard and, in one instance, a group of white players were not

   reprimanded for creating and delivering a personalized Iowa jersey to former

   President Donald J. Trump at a rally. (¶¶ 64–67).

● African-American players were disproportionately or exclusively reprimanded for

   singing, dancing, or “looking funny.” (¶ 47).

● African-American players’ social media posts were unequally scrutinized in

   comparison to White players. (¶ 61-62). See also ¶ 159 (Aaron Mends).



                                         10
    Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 11 of 76




   ● African-American players were openly humiliated as “stupid” for their use of non-

       White vernacular and their dialects and dictation were referred to as “broken

       English.” (¶ 61). See also ¶ 252 (Plaintiff Terrence Harris).

   ● African-American players were pressured to play by coaches through injuries,

       whereas White players were permitted to rest, recover, and heal from injury. (¶ 60).

       See also ¶ 207 (Darian Cooper).

   ● African-American players were disproportionately if not exclusively punished for

       instances of spitting on turf. (¶ 57).

   ● African-American players were disproportionately subjected a form of punishment

       requiring them to collide full-speed into one another. (¶ 58).

   ● African-American players, per a White player’s account, were disproportionately

       targeted for “random” drug tests. (¶ 56). See also ¶ 213 (LaRon Taylor).

       Plaintiffs further alleged that racial harassment occurred on a regular, if not daily,

basis. (Doc. 15, e.g., ¶¶ 49, 50, 54, 96). Importantly, Defendants erroneously contend that

acts of harassment constituting the alleged hostile environment may only involve acts

directed towards a particular plaintiff. See (Doc. 16-1, at 10) (applying the respective

individual allegations of Mends, Simon, and Foy to elements of a hostile environment

claim). Whether a hostile environment exists “depends upon facts relative to that

environment” rather than facts involving a particular plaintiff. Lang v. Kansas City Power

& Light Co., 199 F.R.D. 640, 647 (W.D. Mo. 2001) (emphasis added); see also Kimzey v.

Wal-Mart Stores, Inc., 107 F.3d 568, 573 (8th Cir. 1997) (involving a Title VII hostile



                                                11
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 12 of 76




environment claim)2 (“A workplace permeated with discriminatory intimidation, ridicule,

and insult is sufficiently severe to establish a hostile work environment.”). Failing to report,

investigate, or punish known racist remarks of others, can make up an “accumulation of

abusive conduct” which poisons an environment. Hathaway v. Runyon, 132 F.3d 1214,

1222 (8th Cir. 1997). This is particularly true when the known racist remarks are produced

by an authority figure (Defendant Doyle and Brian Ferentz) and condoned by an even

higher authority (Defendant Kirk Ferentz).

        Furthermore, Plaintiffs’ specific allegations cannot be carved into discrete incidents

and viewed as an exhaustive list of all racially discriminatory conduct in the football

program.

        In deciding whether there was an objectively hostile . . . environment, the
        evidence must be examined as a whole. A hostile . . . environment is shaped
        by the accumulation of abusive conduct, and the resulting harm cannot be
        measured by carving it into a series of discrete incidents. Specific examples
        cited as discriminatory and alleged to be part of a pattern of hostile treatment
        are to be viewed as examples of the offensive racial incidents experienced by
        the black officers, not as an exhaustive litany of every offensive racial slur
        or incident which occurred.

        Ellis v. Houston, 742 F.3d 307, 319 (8th Cir. 2014) (discussing hostile work

environment under section 1981) (quotations and alterations adopted) (citations omitted).

The Court should properly disregard Defendants’ attempts to carve Plaintiffs’ hostile

environment claim into discrete incidents of a single coach’s harassing conduct towards a

single Plaintiff. “[W]hen a pattern of discriminatory conduct is alleged, specific individual



2
 Titles VI relies on Title VII case law. See e.g., Fennell v. Marion Indep. Sch. Dist., 804 F.3d 398, 409 (5th
Cir. 2015) (relying on Title VII hostile environment case law in assessing Title VI claim).
                                                     12
    Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 13 of 76




acts should be viewed as illustrative rather than as isolated incidents.” Id. Accordingly, in

view of the litany of specific instances backing the accounts of over sixty (60) former

players (see Doc. 15, ¶ 4), Plaintiffs have put forth allegations that plausibly illustrate a

hostile environment.

       With respect to the remaining elements, Defendant University of Iowa is a recipient

of federal funding and thus may not discriminate on the basis of race. (Doc. 15, ¶ 256). The

individual Defendants are employees of the University of Iowa and thus are within the

university’s control. (Doc. 15, ¶¶ 32–35). Moreover, the court can reasonably infer that

Defendant Kirk Ferentz, as head coach, maintained authority to institute corrective

measures against the acts of his subordinate coaches-defendants.

       Furthermore, the FAC alleges that Defendant Kirk Ferentz knew of instances of

racial harassment against African-American players based on reporting by players, their

parents, the team’s Leadership Group, and at least one coach. (Doc. 15, ¶¶ 72–73, 106).

The court can reasonably infer from the totality of the complaint that Ferentz was notified

of at least some of the specific instances alleged in the complaint involving Defendants

Doyle and Brian Ferentz, in addition to allegations common to African-American players

during his tenure. Inferences aside, Defendant Kirk Ferentz personally witnessed his son

openly call Plaintiff Parker a “dumbass black player” in front of the entire team and

coaching staff, (Doc. 15, ¶ 7), and Plaintiffs alleged that racist remarks and comments were

made openly in front of players and coaches, including Kirk Ferentz. (Doc. 15, ¶ 54). The

FAC further alleges that Defendant Kirk Ferentz instructed Defendants Doyle and Brian

Ferentz to harass African-American players in the program. (Doc. 15, ¶ 67).
                                             13
    Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 14 of 76




       And as to deliberate indifference, the FAC alleged that no corrective actions were

taken against coaches who subjected African-American players to racial discrimination.

(Doc. 15, ¶¶ 108, 84, 87). In the case of Plaintiff Parker, Kirk Ferentz acknowledged he

heard Brian Ferentz’s comment but nevertheless instructed Parker to apologize to

Defendant Brian Ferentz. (Doc. 15, ¶ 7). In one case, a teacher’s tacit acceptance of student-

on-student harassment via a single racially derogatory comment was found to establish a

prima facie hostile environment under Title VI. See L. L. v. Evesham Twp. Bd. of Educ.,

710 F. App'x 545, 549 (3d Cir. 2017) (unpublished). Defendant Kirk Ferentz’s conduct in

this single instance exceeds the Evesham case, however. Instead, his conduct may aptly be

characterized as a supervisor’s tacit acceptance of teacher-on-student harassment in the

presence of the entire faculty (coaching staff) and student body (players). This single

incident alone is sufficient to plausibly state a hostile environment claim under Title VI,

and given the wealth of allegations provided in the FAC, Count I cannot be dismissed.

                 ii. Retaliation – Count II

       It is well-settled that Title VI supports retaliation claims. See, e.g., Peters v. Jenney,

327 F.3d 307, 318 (4th Cir. 2003); Chandamuri v. Georgetown Univ., 274 F. Supp. 2d 71,

83 (D.D.C. 2003); Gutierrez v. Wash. Dep't of Soc. & Health Servs., CV-04-3004-RHW,

2005 WL 2346956, at *5 (E.D. Wash. Sept. 26, 2005). To establish such a claim, a plaintiff

must show that he is engaged in a protected activity, such as making complaints of

discriminatory conduct, and (2) that he suffered an adverse action by the defendant as a

result of the protected activity. Brine v. Univ. of Iowa, 90 F.3d 271, 273 (8th Cir. 1996). A

plaintiff must prove that a reasonable person would perceive as retaliatory the actions he
                                              14
    Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 15 of 76




finds offensive. Higgins v. Gonzales, 481 F.3d 578, 589 (8th Cir. 2007). The Supreme

Court has stated that an employee is not protected “from all retaliation, but from retaliation

that produces an injury or harm.” Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53, 67,

126 S. Ct. 2405, 165 L. Ed. 2d 345 (2006).

       Here, Plaintiffs’ FAC alleges that Aaron Mends complained to Defendant Kirk

Ferentz of discrimination within the program. (Doc. 15, Aaron Mends). And while this

section of the FAC omitted a materially adverse action, ¶¶ 268-270 provide the factual

allegations sufficient to state a plausible claim for retaliation. Plaintiffs further submit that

even the mere act of restricting coveted playing time would be perceived as objectively

offensive and injurious to a reasonable person in Plaintiff Mends’ position, as it would

effectively chill the protected act of African-American players submission of good faith

complaints of unlawful discrimination. Accordingly, Plaintiffs’ FAC states a plausible

claim of retaliation with respect to Plaintiff Mends.

                 iii. Systemic Pattern or Practice – Count III

       Defendants contend that Count III fails because it fails to plead its cause of action

with sufficient specificity. This is misguided—Count III of Plaintiffs’ FAC concerns

disparate treatment (intentional discrimination), which Defendants correctly note is only

available to Plaintiffs (as opposed to disparate impact as well). Plaintiffs’ styling is to

emphasize the widespread nature of the discriminatory acts towards African-American

players, including Plaintiffs.

       In International Brotherhood of Teamsters v. United States, 431 U.S. 324 (1977), a


                                               15
        Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 16 of 76




case brought under the “pattern or practice” provision of Title VII,3 the Court stated that

“statistics showing racial or ethnic imbalance are probative … because such imbalance is

often a telltale sign of purposeful discrimination.” Id. at 339 n. 20. Accordingly, statistical

evidence of a sufficiently “gross disparity” between the affected population and the general

population may establish an inference of intentional discrimination. Hazelwood Sch. Dist.

v. United States, 433 U.S. 299, 307–08 (1977) (“Where gross statistical disparities can be

shown, they alone may in a proper case constitute prima facie proof of a pattern or practice

of discrimination.”). This is such a case. Plaintiffs have alleged that Defendants

intentionally discriminated against them and created a hostile education environment, all

of which created the statistical disparities alleged in the FAC. (Doc. 15, ¶¶ 79-81).

          Given the sheer number of reports of widespread discrimination in the program

(Doc. 15, ¶ 4) across multiple recruiting classes (Plaintiffs include members of recruiting

classes from 2010 to 2019), combined with the allegations which include the open use of

epithets and racially derogatory comments by coaches, the tacit acceptance of the same by

Defendant Kirk Ferentz, and the disproportionate and worse treatment of African-

American players in areas like drug testing and enforcement of team rules, the FAC

plausibly states a claim under Title VI for intentional discrimination.

               b. Count IV—42 U.S.C. § 1981

          42 U.S.C. §§ 1981 and 1983 reflect congressional resolve to enforce the rights

granted in the Thirteenth and Fourteenth Amendments to the United States Constitution.



3
    Again, Title VII case law may be used to interpret Title VI claims. Supra, n. 2.
                                                       16
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 17 of 76




Section 1983 provides a cause of action to any person deprived of a federal right by

someone acting under color of law. 42 U.S.C. § 1983. One such right is the ability of all

persons, regardless of race, “to make and enforce contracts.” 42 U.S.C. § 1981. The

Supreme Court has held that the protections offered by § 1981 include the right to be free

from racial harassment. See Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 383 (2004)

(employment context).

        While section 1981 claims are generally raised in the employment context, the

statute applies in the context of colleges and students. See e.g., Miller v. Thomas Jefferson

University Hospital, 908 F. Supp. 2d 639, 650 (E.D. Pa. 2012) (“§ 1981 applies to the

Plaintiff’s claims because the relationship between university and student is contractual in

nature.”); Boyd v. Feather River Community College District, Docket No. 2:11CV0231

JAM-EFB, 2011 U.S. Dist. LEXIS 121683 (E.D. Cal. October 20, 2011) (holding that

“contract for purposes of Section 1981 for services exists between schools and the

students” and that plaintiffs plead plausible 1981 claim) (citing Gratz v. Bollinger, 539

U.S. 244, 275 n. 23 (2003); Runyon v. McCrary, 427 U.S. 160, 172 (1976)). Courts have

additionally found that protections under § 1981 encompass college athletics. See e.g.,

Pryor v. National Collegiate Athletic Ass'n., 288 F.3d 548 (3rd. Cir. 2002)).

        Plaintiffs’ FAC alleges that each and every plaintiff was a student-athlete at the

University of Iowa. This alone is sufficient to establish a contract for purposes of § 1981.4


4
 Moreover, the FAC alleged that all Plaintiffs other than Foy signed letters of intent with the University of
Iowa in exchange for full athletics aid scholarships; Foy committed as a preferred walk-on and, as alleged,
devoted his athletic talents to the program in exchange for the opportunity to earn a full scholarship. (Doc.
15, ¶ 284–287). Notably, the court in Boyd found that the plaintiffs’ allegations of a denial of contractual
benefits and equal opportunity was sufficient to withstand a 12(b)(6) motion to dismiss, even though none
                                                    17
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 18 of 76




See Boyd, supra. By extension, the statute afforded Plaintiffs the right to be free from racial

harassment. Jones, supra.

        Plaintiffs alleged that their ability to obtain the full benefits and privileges afforded

in the contractual relationship was impaired. (Doc. 15, ¶ 295). And as highlighted above

with respect to Count I, Defendants Brian Ferentz and Chris Doyle directly participated in

racially harassing acts towards Plaintiffs and African-American players. The fact that these

two Defendants were open in their use of racially derogatory language plausibly establishes

purposeful discrimination. Moreover, as to Defendant Kirk Ferentz, the same allegations

which plausibly establish his own deliberate indifference suffice to state a plausible § 1981

hostile environment claim against him. That the FAC alleges Defendant Kirk Ferentz

instructed, knew of and permitted racial harassment to continue for so long of a period, in

addition to allegations of his own racially suspect comments and selective enforcement of

team rules (Doc. 15, ¶¶ 62, 252, 63-67), is sufficient to overcome dismissal.

        The Court should disregard Defendants’ arguments with respect to Count IV.

            c. Count VII—Failure to Train/Supervise

        Defendants correctly note that government employees are generally only liable for

their own misdeeds, and not those of their subordinates. Iqbal, 556 U.S. at 677. And per

Otey v. Marshall, 121 F.3d 1150, 1155 (8th Cir. 1997), Defendants correctly state the

requisite elements for a § 1983 failure to train/supervise claim.

        Defendants argue that Plaintiffs fail to state a claim under Count VII because




of the plaintiffs in that case held athletic scholarships. 2011 U.S. Dist. LEXIS 121683 at *13–14.
                                                    18
    Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 19 of 76




Plaintiffs fail to allege any underlying constitutional violations by any subordinates.

Plaintiffs submit that the Court may properly construe Count VII as a § 1983 claim

premised upon deprivations of Plaintiffs’ rights under the Equal Protection Clause of the

Fourteenth Amendment of the United States Constitution.

        As highlighted above, Plaintiffs’ FAC alleges numerous instances in which

Plaintiffs and other African-American players were treated less favorably that White

players, most notably by Defendants Doyle and Brian Ferentz. Plaintiffs’ FAC also alleged

that Defendant Kirk Ferentz regularly received notice of race discrimination within the

football program (Doc. 15, ¶¶ 72–73, 106) and, in some instances, participated in or directly

witnessed and tacitly authorized the same. The FAC alleged that despite notice of

complaints levied against the coaching staff, Defendant Kirk Ferentz continually failed to

resolve them and, as a result, African-American players continued to be subjected to

disparate treatment. (Doc. 15, ¶ 108). Defendant Ferentz’s failure to take sufficient

remedial actions to curb the racially offensive acts exhibited deliberate indifference (see

supra, discussion of Defendant Kirk Ferentz in Count I herein) and proximately caused

Plaintiffs to be subject to a hostile environment and injured by the same. (Doc. 15, ¶¶ 341–

346).

        Plaintiffs have stated a plausible claim under § 1983 against Defendant Kirk Ferentz

for failure to train/supervise, and the Court should permit Plaintiffs to proceed on said claim

under Count VII.

           d. Count VIII—Breach of Contract

        Defendants correctly state the requisite elements to plead a breach of contract claim
                                              19
    Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 20 of 76




under Iowa law. In support of their argument that Plaintiffs’ FAC fails to state a claim for

breach of contract, Defendants point to the lack of any particular contractual obligation

owed to Plaintiffs, and cite to Gillis v. Principia Corp., 832 F.3d 865 (8th Cir. 2016), in

support of dismissal. However, in Gillis, the Eighth Circuit expressly acknowledged that

“an educational institution's brochures, policy manuals and other advertisements may form

the basis of a legally cognizable contractual relationship between [a university] and its

students.” Id. at 871 (quoting Lucero v. Curators of Univ. of Mo., 400 S.W.3d 1, 5 (Mo.

Ct. App. 2013)).

       Plaintiffs submit that the FAC plausibly states contractual obligations owed to

Plaintiffs by reference to the University’s Operations Manual’s harassment policy in

paragraph 109 of the FAC. As laid out in the FAC and Exhibit 3, “[h]arassment by any

member of the University community is prohibited[,]” id. at § 14.2, and includes

“intentional conduct, including speech, directed toward an identifiable person or persons

that is sufficiently severe, pervasive, or persistent that it interferes with work, educational

performance, on-campus living, or participation in a University activity on or off campus.”

Id. at § 14.2(a). Not only is race-based harassment properly considered within the scope of

this policy, it is considered an aggravating circumstance warranting enhanced penalty. Id.

at § 14.2(e).

       Plaintiffs recognize and bring to the Court’s attention Petro v. Palmer Coll. Of

Chiropractic, 945 N.W.2d 763 (Iowa 2020), in which the Iowa Supreme Court affirmed

summary judgment on a plaintiff’s breach of contract claim that arose out of alleged age


                                              20
    Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 21 of 76




and disability discrimination. The plaintiff alleged that statements from the college’s online

application form and equal opportunity policy were contractual obligations owed to him

by the University. Id. at 779–80. However, the Iowa Supreme Court ruled that both

statements amounted to a notice of compliance, and not a contractual covenant. Id. at 780.

Although the Iowa Supreme Court declined to determine whether a “student handbook

amounts to a binding contract,” it noted that “at most Palmer’s contractual commitment in

the area of nondiscrimination was to follow the identified processes and procedures for

addressing discrimination complaints.” Id. Because the record did not indicate plaintiff had

pursued relief under the processes or that Palmer failed to comply with the same, his breach

of contract claim failed. Id.

       Plaintiffs submit that this case, as alleged in their FAC, is distinguishable from

Petro, and thus the Court should deny Defendants’ request to dismiss Count VII, for two

reasons. First, unlike Petro, the FAC alleges that “[w]hen Plaintiffs reached out to assistant

coaches and administrators about the [football program’s] culture of disparate treatment

and racial harassment, they were uniformly told not to step forward out of fear that the

athletes would be ‘blackballed’, ‘runoff’, and ‘sent back to the ghetto’.” Thus, the Court

may infer that the “processes and procedures for addressing discrimination complaints”

were wholly unavailable to Plaintiffs in the first place and, therefore, the decisions of the

Plaintiffs not to pursue formal avenues of relief offered under Exhibit 3 are nonfatal to their

breach of contract claims. On the contrary, Plaintiffs submit that the unavailability of these

avenues promised under Exhibit 3 demonstrates a breach of contractual obligations owed


                                              21
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 22 of 76




to Plaintiffs by Defendant University, and that Count VIII states a claim for breach of

contract with respect to all Plaintiffs.

       Second, Plaintiffs submit that Defendant Kirk Ferentz’s failure to act on known and

reported instances of race discrimination breached contractual obligations owed to all

Plaintiffs under the informal processes and procedures outlined in Exhibit 3. Specifically,

§ 14.5(e) of the University Operations Manual provides:

       Any academic or administrative officer of the University who becomes
       aware of specific and credible allegations of harassment based on a protected
       classification (race, creed, color, . . . ), whether through the report of an
       impacted or a reporting party (including a third-party reporter5) or otherwise,
       shall report the allegations promptly to the Office of Equal Opportunity and
       Diversity for assistance in evaluating the situation and determining an
       appropriate course of action, even if the impacted party has requested that no
       action be taken.

       Under § 14.2(g)(1)(f), an “academic or administrative officer” includes “[d]irectors

and supervisors6 in an employment context, . . . [] in relation to matters involving the

employees they supervise.”

       Accordingly, as it relates to allegations of race-based harassment involving

Defendants Doyle and Brian Ferentz received by Defendant Kirk Ferentz, Plaintiffs’ FAC

plausibly alleges in its totality that Defendant Kirk Ferentz qualified as an “academic or

administrative officer” by virtue of his supervisory role over subordinate coaches Doyle



5
  Under § 14.2(g)(14), a third-party reporter need not be a faculty member, staff, or student. Thus,
allegations of race-based harassment submitted to Defendant Kirk Ferentz, an academic or administrative
officer, by parents of African-American players (see Doc. 15, ¶¶ 72, 263, 296) triggered Ferentz’s
obligations to report the matters to the Office of Equal Opportunity and Diversity.
6
  Under § 14.2(g)(13), a supervisor is a person who has the authority to undertake or recommend tangible
employment decisions (including hiring, firing, promoting, etc.) or direct the employee’s daily work
activities.
                                                  22
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 23 of 76




and Brian Ferentz. Thus, upon becoming aware of race-based harassment, the bulk of

which involved Defendants Doyle and Brian Ferentz as alleged in the FAC, against

African-American players, including Plaintiffs, Defendant Kirk Ferentz was obligated to

report said harassment to the Office of Equal Opportunity and Diversity. As Plaintiffs’

FAC alleges, Kirk Ferentz took no action to address racial harassment within the program,

and the Court may reasonably infer that this included failures to report under § 14.5(e). The

contractual obligations owed by Defendant University to Plaintiffs under § 14.5(e) were

thus breached by Kirk Ferentz’s failures. Accordingly, Plaintiffs’ FAC plausibly states a

claim for breach of contract for all Plaintiffs—Count VIII should not be dismissed.

        And to the extent it is, somehow, implausible for Defendant Kirk Ferentz to have

qualified as an “academic or administrative officer,” the FAC plausibly alleges that the

same contractual obligations owed to Plaintiffs Brandon Simon and Terrence Harris were

breached by Defendant University. The FAC alleges that Plaintiffs Simon and Terrence

Harris were subject to race-based harassment by coaches, most notably Defendant Doyle.

(Doc. 15, ¶¶ 218-222, 245-253). The FAC further alleges that both men complained to

academic advising staff members of racial harassment within the football program (Doc.

15, ¶¶ 222, 253). It is entirely plausible from these allegations, and in light of §

14.2(g)(1)(c),7 that these particular academic advising staff members were bound to follow

§ 14.5(e). The FAC alleges that Plaintiffs circumstances went unchanged despite these



7
  This provision provides that an academic or administrative officer includes “[a]ny staff member whose
primary job responsibility is to provide advice regarding a student's academic pursuits or other University-
related activities.”
                                                    23
    Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 24 of 76




complaints. (Doc. 15, ¶¶ 222, 355). The Court can infer from the allegations within the

FAC that no reports of Brandon and Terrence’s accounts were made to the Office of Equal

Opportunity and Diversity by the aforementioned academic advising staff members, as

mandated under § 14.5(e) of the University Operations Manual. Therefore, Plaintiffs’ FAC,

at the very least, states a plausible claim for breach of contract with respect to Plaintiffs

Simon and Terrence Harris.

                                      CONCLUSION

       For the reasons outlined above, the Court should deny Defendants’ Motion.

Furthermore, to the extent the Court determines that Counts I, II, III, IV, VII, and VIII of

Plaintiffs’ FAC fails to state a claim under Fed. R. Civ. P. 12(b)(6), Plaintiffs will request

leave to amend and submit that amendment of any defective claim is not futile.



                                           Respectfully submitted,

                                        PARRISH KRUIDENIER DUNN GENTRY
                                        BROWN BERGMANN & MESSAMER, L.L.P.


                                           By: ___________________________________
                                                 Alfredo Parrish           AT0006051
                                                 Brandon Brown             AT0001199
                                                 2910 Grand Avenue
                                                 Des Moines, Iowa 50312
                                                 Telephone: (515) 284-5737
                                                 Facsimile: (515) 284-1704
                                                 Email:aparrish@parrishlaw.com
                                                       bbrown@parrishlaw.com




                                             24
   Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 25 of 76




                                                              SOLOMON SIMMONS LAW

                                                              By:___/s/ Damario Solomon-Simmons____
                                                                    Damario Solomon-Simmons
                                                                    601 S. Boulder, Ste 600
                                                                    Tulsa, Oklahoma, 74119
                                                                    (918) 551-8999 (telephone)
                                                                    (918) 582-6106 (facsimile)

                                                              SMILING, SMILING & BURGESS

                                                              By:__/s/ Kevin McIlwain_______________
                                                                    M. Kevin McIlwain
                                                                    Bradford Place, Suite 300
                                                                    9175 S. Yale Avenue
                                                                    Tulsa, Oklahoma 74137
                                                                    Telephone: (918) 477-7500
                                                                    Facsimile: (918) 477-7510
                                                                    Email: kmcilwain@smilinglaw.com

                                                                         ATTORNEYS FOR PLAINTIFFS


                                                          PROOF OF SERVICE
     The undersigned certifies that the foregoing instrument was served upon all parties to the above cause by:
     ()         personal service                                      ()        first class mail
     ()         certified mail, return receipt requested              ()        facsimile
     ()         Airborne Express (overnight)                          (X)       CMECF
                                                                      ()        e-mail
     on March 1, 2021.
     I declare that the statements above are true to the best of my information, knowledge, and belief.

                                                                              /s/ Lori Yardley
THOMAS J. MILLER
Attorney General of Iowa
Tjmiller@ag.iowa.gov

JEFFREY S. THOMPSON
Solicitor General
Jeffrey.Thompson@ag.iowa.gov

JEFFREY C. PETERZALEK
CHRISTOPHER J. DEIST
SAMUEL P. LANGHOLZ
WILLIAM A. HILL

                                                                  25
    Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 26 of 76




Assistant Attorneys General
Department of Justice-Special Litigation
Hoover State Office Building
Des Moines, Iowa 50319
(515) 281-4419/4213
jeffrey.thompson@ag.iowa.gov
jeffrey.peterzalek@ag.iowa.gov
christopher.deist@ag.iowa.gov
sam.langholz@ag.iowa.gov
william.hill@ag.iowa.gov
ATTORNEYS FOR DEFENDANTS




                                           26
Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 27 of 76




                                                                  Exhibit 1
Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 28 of 76
Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 29 of 76
Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 30 of 76
Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 31 of 76
Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 32 of 76
Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 33 of 76
Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 34 of 76
Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 35 of 76
  Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 36 of 76




            REPORT OF
            EXTERNAL REVIEW



                                 Football Program Culture
                                               University of Iowa




July 2020




                                                                        Exhibit 2
       Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 37 of 76




                                                 TABLE OF CONTENTS

Executive Summary......................................................................................................................... 1
Background Information ................................................................................................................. 2
Scope of Review .............................................................................................................................. 2
    Report Structure.......................................................................................................................... 4
Summary of Information Gathered During Review ........................................................................ 5
    Overall Program Experiences ...................................................................................................... 5
       Player Descriptions of their Experience .................................................................................. 5
    Football Program Racial Climate ................................................................................................. 5
    “The Iowa Way” .......................................................................................................................... 7
       Overall Description .................................................................................................................. 7
       Requirement to Fit the “Mold” ............................................................................................... 8
       Recruiting ................................................................................................................................. 8
       Program “Rules” and “Lists” .................................................................................................... 9
    Treatment of Players ................................................................................................................. 12
       Making Weight ...................................................................................................................... 12
       Sleep Bands............................................................................................................................ 13
       Differential Treatment of Black Players ................................................................................ 14
          Differential Punishment ..................................................................................................... 14
          Verbally Abusive Behavior ................................................................................................. 15
          Drug Testing Concerns ....................................................................................................... 15
          Reports of No Experience or Observation of Differential Treatment ............................... 15
          Statements About Prior Reporting .................................................................................... 16
    Allegations Regarding NFL Draft Prospects ............................................................................... 16
    Retention of Black Players......................................................................................................... 17
2018-2019 Diversity Task Force & Equity Concerns ..................................................................... 18
    Background and Findings .......................................................................................................... 18
    Player and Coach Perceptions of the 2018-2019 Task Force .................................................... 21
    Recent Changes ......................................................................................................................... 22
    Diversity Training and Reporting Avenues for Equity Complaints ............................................ 24
Conclusion ..................................................................................................................................... 25



i

                                                                                                                                              Exhibit 2
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 38 of 76




                        REPORT OF EXTERNAL REVIEW
The University of Iowa (the “University”) retained Husch Blackwell LLP to conduct an external
review of alleged racial inequities within the football program, including mistreatment of Black
student-athletes and a racially charged climate. We recognize that this matter has generated
widespread attention and strong emotions have been expressed about the football program on
various media platforms. Our task was to set that aside and impartially examine the football
program’s culture and perceptions of current and former players with respect to these matters.
This report provides a summary of the information gathered during that review.

While our report does recount specific allegations and incidents relayed to us, we recount these
allegations and incidents in the context of assessing the program’s culture and the perceptions
of current and former players. Some of the specific allegations and incidents we describe were
corroborated by numerous witnesses. Other specific allegations and incidents, however, were
disputed and/or were uncorroborated. We were not asked to determine the veracity of any
specific allegation or incident. Therefore, our reciting of a given allegation or incident in this
report is not a determination that the allegation or incident occurred as reported.

Specific allegations of mistreatment made against current and former employees have been
summarized and provided to the University in four separate personnel reports from Husch
Blackwell so that they may be addressed, as appropriate, pursuant to the institution’s
personnel policies and procedures.

Executive Summary
We interviewed 111 individuals, including 45 current and 29 former members of the football
team and 36 current and former employees. While witnesses reported a range of experiences
within the football program, we discerned several clear themes from the information we
received.

Players and coaches uniformly agreed that the Iowa football program is based on a foundation
of discipline and accountability. Several current and former players shared the view that some
coaches have used those values to create and perpetuate an environment that bullies and
demeans athletes, especially Black athletes. Moreover, recognizing that college athletes
typically experience some degree of stress associated with their training and performance,
several interviewees shared that the program’s stringent rules promulgated under the name of
discipline place significant, heightened stress on players of all races.

The interviews revealed that the Iowa football program has historically adhered to a philosophy
(the “Iowa Way”) that mandates uniformity and discourages individualism. Many Black players
expressed difficulty adjusting to the program’s culture as a result, explaining that they were
required to conform to a “mold” that appeared to be built around the stereotype of a clean-cut,
White athlete from a midwestern background. Numerous rules, both formal and perceived,



1
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 39 of 76




requiring conformity around hair, clothing, jewelry, and tattoos left many Black players feeling
isolated, targeted, and unwelcome in the program.

While many players shared criticisms about the program generally or their personal
experiences with certain coaches, most players commented positively about Head Coach Kirk
Ferentz and his leadership of the program. Numerous players also praised their position
coaches and described the beneficial impact those coaches have had on both their athletic and
personal development. Players of all races also described forming good relationships with their
teammates.

Finally, the current players were uniform in their belief that the environment in the football
program has improved significantly since the inception of this review — both in a general sense
and through specific attempts to address or prevent racial inequities. The players expressed
hopefulness that these improvements will continue and result in sustained action that will
improve the program.


Background Information
In response to the May 25, 2020 death of George Floyd and the enhanced national focus on
racial injustice, Head Football Coach Ferentz shared a statement with the football team on
June 1, 2020. In his statement, Head Coach Ferentz expressed his hope that football team
members could help effectuate change by learning to be better listeners, understanding one
another’s life experiences, and growing as individuals and as a team. Around the same time,
Head Coach Ferentz addressed the issue of players kneeling during the national anthem, telling
the media that he wanted the team to make a unified decision about this issue for the
upcoming season.

On June 3, 2020, James Daniels, a former University of Iowa football player, tweeted “If the
team collectively decides to kneel, this will bring about a cultural change for both Iowa football
and the state of Iowa which I believe is long overdue!!!” Two days later, Daniels followed up
with a second tweet asserting: “There are too many racial disparities in the Iowa football
program. Black players have been treated unfairly for far too long.” Numerous former players
then took to social media platforms and other media outlets raising allegations of mistreatment
and speaking out about the need for cultural change.

On June 6, 2020, the University placed strength and conditioning coach Chris Doyle on
administrative leave after numerous former players accused him on social media of
mistreatment. The University announced Doyle’s resignation on June 15, 2020.


Scope of Review
We sent an email to all current players notifying them of this review and providing them with
an opportunity to report concerns and speak with the investigators. We also researched and
reviewed the social media posts and media mentions from current and former players that


2
    Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 40 of 76




raised relevant allegations about the football program. We used this information to develop
our lines of inquiry and contacted individuals to gather additional information about their
experiences at the University and in the football program. We interviewed the individuals who
responded and agreed to participate; their responses are encompassed within this report.

In addition to conducting interviews, we reviewed evidence provided by the University and
witnesses, including the 2018-2019 UI Athletics Diversity Task Force Report, the Athletics
Department Diversity, Equity and Inclusion Plan, year-end student-athlete survey results, and
annual training materials for the football program. We also reviewed team documents
provided by Head Coach Ferentz and transcripts from two media conferences given in advance
of the Pinstripe Bowl.

The following charts set forth the racial composition of the individuals who participated in the
review:




3
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 41 of 76




Report Structure

This report discusses the information gathered during the review, with detail around common
themes and the range of topics covered. The report does not make findings as to whether
specific incidents occurred or did not occur. Rather, specific incidents and allegations set forth
in the report are included to provide examples of the different perspectives of the program
culture.

In terms of organization, the report first addresses information gathered about the football
program in general, discussing the “Iowa Way” and treatment of players, including information
about differential treatment of Black players. The report then addresses the retention of Black
players, the work of a prior Athletics Diversity Task Force, recent changes made in the football
program, and University resources aimed at preventing and addressing concerns of race
discrimination and harassment.




4
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 42 of 76




Summary of Information Gathered During Review

Overall Program Experiences

Player Descriptions of their Experience

Current and former players conveyed a substantial range of assessments along a continuum
ranging from very positive to very negative. The majority of current players told investigators
they have had a good experience and their interactions with coaching staff have been mostly
positive, helpful, and fair. Most current players have good relationships with their teammates
and feel there is a good atmosphere in the locker room. One current player said he “loves it
here. It is good. It is unique.” A second current player said he loves the atmosphere and
culture. The majority of former players interviewed also described their overall experience in
the football program as positive, although many of them reported having had difficulty
adjusting to the program’s demands. One former player said he developed solid friendships
with teammates and classmates.

Current and former players were overwhelmingly positive in their evaluation of the coaching
staff, with three exceptions. Many current and former players told investigators that three
members of the coaching staff abused their power and verbally abused and bullied players.1
Specific allegations about current and former employees have been provided separately to the
University.

Football Program Racial Climate

There were strong disparities in witness perceptions of football program culture, especially with
respect to race. Numerous players told investigators they chose to play at Iowa because of its
reputation for being disciplined. Generally speaking, these players have no concerns with the
football program’s culture. Multiple players and coaches said they have never seen or
observed anything racially offensive. Two current White players conveyed to investigators that
people have confused a “discipline culture” with a “racist culture.” In contrast, other players of
various races expressed serious concerns about the racial climate. One former player
explained: “Being an Iowa football player was a daily struggle for black players. We were
punished for no apparent reason, singled out by coaches, and threatened and ridiculed every
day. It is hard to explain how difficult it was. Think about being under pressure every day for 4
years solely because of your race. That is how it was for me and my black teammates.”

One coach told investigators that he does not think Iowa football is a racist program; rather, in
his view, the problems arose because one or two coaches had too much power. Echoing the
sentiments of many current and former players, this coach explained that it is harder to be a


1
  Current and former players did not differentiate between coaching staff and strength and conditioning staff
during their interviews. Thus, their general use of the term “coach” to reflect both categories of employees is
reflected in this report.


5
        Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 43 of 76




Black player in the program because of the player “mold.” This sentiment is consistent with the
views of the current and former players we interviewed who expressed an almost universal
feeling that Black players do not feel supported within the program, even if they have not
directly experienced negative treatment overtly based on race. According to many of the
players, this is due to the program culture and a feeling that Black players cannot be
themselves. To some players, this feeling has been created and perpetuated by certain
members of the coaching staff.

Former players said the adjustment to Iowa and Iowa football is difficult, especially for those
who come from more diverse backgrounds. In one former player’s words, White players were
"used to being told what to do by White men; Black players were used to Black coaches and
being able to be themselves." One current player described having to suppress his personality
and individuality in order to improve his experience in the program. Another player stated that
the staff would not allow players to show their personalities, and he described that the coaches
preferred the players to be “fake” rather than be themselves. That player recalled a coach
telling the freshmen players that they needed to “get on a boat and sail away from their old
lives” to be successful in the program. A different former player said the environment was
“hard to take” on a daily basis, hurt his self-esteem, and made it difficult to focus on receiving a
quality education.

Acknowledging extra burdens for Black players, several players and staff alike referred to a
saying about the program: "If you make it through the Iowa football program as a Black player,
then you can do anything." One former player explained that it is difficult for people who have
not been involved with a major football program to understand how Black players are treated.
As he described, “I worked hard and helped our team win games. I finished as one of the top
XXXs2 in the program’s history, but every single day was a struggle. I felt bad about myself as
did many of my Black teammates. We wanted badly to be successful and to help our team and
took the abuse to achieve team goals.”

Several players, both current and former, also shared their belief that the coaching staff is not
as welcoming or friendly to Black players as to their White teammates. According to the
players, coaches “only become friendly with the Black players when they are contributing to the
team” or if the Black player is a “superstar.” One current player, who is White, told
investigators he feels supported by the whole staff, yet he acknowledged that his experience
has been different than his Black teammates.

Finally, one former player said the culture is one where it is acceptable to demean people due
to disability or race. According to several players, issues within the culture were “not just a
Chris Doyle problem.” Those players said the culture problems are systemic and cannot be
fixed simply by getting rid of one coach. Several former players commented that Coach Doyle
should not be a “scapegoat” for the systemic issues in the program.


2
    The former player’s position has been removed to protect his privacy and anonymity.



6
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 44 of 76




“The Iowa Way”

Overall Description

Every individual we interviewed was familiar with and described the concept of the “Iowa
Way.” As witnesses explained it to us, the Iowa Way is the phrase used to describe the
philosophy instilled in players to guide their actions in all aspects of their participation in Iowa
football. Head Coach Ferentz explained that the Iowa Way is the football program’s “mode of
operation.” He has three goals for each player within the program: (1) earn a degree,
(2) maximize abilities as a football player, and (3) have a fulfilling college experience.

Head Coach Ferentz also explained that an educational program called the Iowa Way was
initiated in 2019 for the incoming freshmen on the team. Six of the position coaches give talks
to players about critical elements for success, including academic, athletic, and social success.3
Coach Doyle also referenced the new educational program, explaining it is used to “teach the
values and standards of what makes successful athletes.”

While no interviewee provided us with a formal definition of the Iowa Way, current and former
players provided the following descriptions of its meaning:4

                                      Player comments on the Iowa Way

                Tough, smart,
                                          Disciplined             Regimented           Hardworking
                  physical



                                                                                   Follow the rules and
              “Their way or the         Grind it out, no        Do not speak up
                                                                                   stay in line; don't get
                 highway”                   excuses              about things
                                                                                         in trouble



                                     Put the team before                             Show up, don't
              Do things the right
                                      yourself and stay           No nonsense      complain, don’t have
                     way
                                           humble                                      an attitude



                            Be quiet and do        Fly under the radar    A way to conform
                           what you are told       and don’t be flashy    and be “normal”




3
  Head Coach Ferentz provided investigators with a list of Iowa Way talks scheduled during the 2019 season that
included a wide range of topics such as healthy relationships, time management, and social media.

4
  Head Coach Ferentz agreed that the team has a mantra of “tough, smart, and physical.” A couple of years ago,
they added the word “together” to the mantra to reflect that in any team activity, being together is of primary
importance.


7
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 45 of 76




Current and former coaches used the following descriptions for the Iowa Way:

                                 Coach comments on the Iowa Way


             Tough, smart,
                                    Discipline          Accountability           Structure
               physical



                                                                              Showing up and
                                Doing things that      Doing things "the
         Giving great effort                                                doing your work the
                                    are hard              right way"
                                                                             best that you can


                                Doing little things    Being responsible,
                                right that create a   accountable, caring
                               competitive edge to    more about others
                               help create success       than yourself.



One former coach explained that the Iowa Way is about more than football, it is “how you live
your life.”

Requirement to Fit the “Mold”

Numerous players and coaches told investigators that the Iowa Way requires players to fit a
“mold” that discourages self-expression and is not inclusive to Black players. Many players said
that, if players do not fit the “mold,” coaches do not want them in the program. Many Black
players reported feeling like they cannot be themselves and must “completely change” or “put
on an act.” Players explained that there is a requirement to be “robotic,” in that they are
required to look the same, act the same, and say the same things. One former player said that
conforming was like putting on a mask. A current player told investigators that constantly
needing to conform is “mentally draining.” One coach agreed that the concept has not been
inclusive and can “very much alienate individualism.” A second coach stated that players have
told him the Iowa Way means “you act like a White person and cannot be yourself.” Indeed,
one employee told investigators that White players, as well as one coach, have said that Black
players do not fit “the mold.”

Recruiting

Many current and former players informed investigators that they were told the program has a
“family atmosphere” during recruitment but found that to be untrue when they arrived. After
arriving on campus, these student-athletes reported quickly learning that the coaching staff and
program required them to quickly adapt to the culture of the Iowa football program. Some of
the players felt like this culture did not resemble the family structure that was portrayed during
the recruiting process. One student stated that immediately upon arrival on campus, freshmen
were “secluded from the rest of the team” and told by a coach that the program was “going to


8
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 46 of 76




strip who they are and teach them the Iowa Way.” Players felt deceived because the coaching
staff promoted a family atmosphere throughout the recruiting process yet neglected to inform
them of the program’s requirement that they conform to a specific mold.

Head Coach Ferentz stated that, during the recruiting process, he personally informs every
prospective player that the Iowa football program is not for everyone. Head Coach Ferentz told
investigators that every student is told “it’s your choice.” He tells every player “you have
earned a scholarship and the right to make the best choice” for yourself. Head Coach Ferentz
encourages prospects to rely on their parents and high school coaches to make the best
decision about which university to attend. He encourages prospects to speak with current
players to get the best information about the program.

Program “Rules” and “Lists”

The emphasis on rules and fear of breaking the rules was a consistent theme throughout the
review from both current and former players.5 Numerous players described not being able to
“be themselves” because of the rules and feeling constantly afraid of making a mistake.
Numerous current and former players reported that the coaching staff kept “lists”6 of players
who failed to follow the rules or meet expectations. One former player explained that the lists
tracked missteps such as missing curfew, not going to a class, missing tutoring, or not following
a coach’s directions. The general sense among those players was that once a player was
labelled or placed on a list, their playing time was negatively affected, and the player was
treated like a “bad kid.” Almost every player who mentioned the “lists” said it was very hard, if
not impossible, to come off the list.7 The players also reported being treated poorly because of
their association with teammates on a list.

One employee confirmed hearing coaches tell players “you don't want to become a ‘list guy.’”
This employee thought there was just one “list” that encompassed drug issues, attendance, and
other issues. A former coach told investigators that there was only one list for players “not
doing the right things.” According to him, the main purpose of the list was to identify academic
issues and sit down with players to understand what was happening in the classroom. Another
coach said he was provided a paper list of players who had violated the rules. One of the
coaches with information about sleep and weight lists, as discussed more below, said the lists
caused players unnecessary stress and added to a culture of fear.




5
  Some disagreement exists among those interviewed as to whether the “rules” described to investigators were, in
fact, formal team rules; regardless of whether they were formal team rules or not, players perceived many of them
to be “rules” that they were expected to follow.

6
 Descriptions of these “lists” encompassed both physical, written lists of names, as well as verbal or mental lists
maintained by the coaches.

7
 Coaches had differing perspectives about the ability of players to come off the list, with some saying it was
possible and others saying it was difficult.


9
                Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 47 of 76




        Several coaches acknowledged that the players were subject to “many rules” and opportunities
        for making mistakes. One former coach said the program is very demanding, both physically
        and mentally. In describing the rule-bound environment, one coach told investigators he
        believes that “the Iowa program is an out and out abuse of power.” A different coach provided
        a contrasting perspective, summarizing the rules as “show up on time, have a good attitude,
        and listen to what you are being told.” Head Coach Ferentz told investigators he expects
        players to give effort every day, have a good attitude, communicate, and “be where you are
        supposed to be.”

                                   Summary of “Rules” relayed by players and coaches



        Accessories                           Clothing                         Grooming                     Overall appearance



Players: Not     Coaches: Two      Players: Not     Coaches:         Players: A        Coaches: Two     Players:         Coaches:
allowed to       explained         allowed to       Acknowledged     number of         coaches noted    Expectation of   Expectation of
wear earrings    jewelry rules     wear hats,       rules about      players           the need for     presenting a     presenting a
or other         were for          "do-rags,"       dress at team    reported short    hair not to      “professional    "professional
jewelry or       health/safety     tank tops, and   functions,       hair was          obscure          appearance.”     appearance."
have tattoos.    reasons; two      required to      while on the     required and      players' eyes.                    One explained
                 others did not    wear only        road for         that hairstyles   Denied formal                     presence of
                 know the          "Iowa-issued     games, and       traditionally     rules                             scouts in the
                 rationale.        gear" while in   wearing Iowa-    associated        restricting                       football
                 Several noted     the football     issued gear in   with Black        long hair or                      building.
                 that the          building.        the football     culture (e.g.,    other natural
                 team's policy                      building.        locs, braids,     hairstyles.
                 changed in                                          cornrows)         Identified
                 2019 to allow                                       were not          former players
                 earrings. Staff                                     allowed.          Black and
                 denied rules                                                          White with
                 about tatoos.                                                         long hair.




        According to the players, many of the program rules involved hair, clothing, and jewelry.
        Players told investigators they were not allowed to wear tank tops, earrings or other jewelry, or
        have tattoos. Players also stated that they were not allowed to wear hats or “do-rags” and
        were required to wear only “Iowa issued gear” while in the football building. Several players
        and coaches described the expectation as presenting a “professional appearance.” In contrast,
        one current player shared his opinion that the Iowa Way did not cover a player’s “look” or
        appearance and that rules about earrings and hats were not “too strict.” These rules made
        players, especially Black players, feel as though they could not be themselves.

        Numerous players told investigators that the rules appeared to be racially motivated or
        enforced differently based on race. Players observed that, because of the requirement for
        conformity, coaches were not accepting of minority cultures. Indeed, several players expressed



        10
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 48 of 76




a belief that the rules were targeted toward Black players, and one current player asserted that
the coaches were using the rules to “eliminate Black culture.” Numerous players indicated that
hairstyles traditionally associated with Black culture were not allowed. Moreover, two current
players complained that rules regarding hats were unfair, racially motivated, and enforced
differentially because White players could wear hats, but Black players could not wear “do-
rags.” One former player said that country music was played “all of the time” rather than music
that Black players preferred. Black players also believed that the no-jewelry rule had a
disproportionate impact on them, as they reported wearing earrings more than their White
teammates. Additionally, one former player stated that Black players were prohibited from
wearing jewelry, yet White players could wear dog tags. A current player said that when he
wears a hat or hoodie, coaches say “that is not how they do things here in Iowa.” One current
player disputed the assertion that rules were enforced differently based on race, stating that he
observed coaches giving players, both Black and White, “crap” about their tattoos.

Several coaches confirmed the existence of rules about earrings, hair, tattoos, and attire but
denied they were based on race. One coach told investigators that the rules are based on
professionalism, explaining: “When you are around people everyone knows who you are
because you are on the football team. You need to pretend you are going into an interview and
look that way all the time. A scout could be in the building and evaluate everything you are
doing so the players always need to look and act professional.” Two other coaches explained
that the rule prohibiting jewelry was based on health and safety reasons. However, two
different coaches admitted that they did not know the rationale for the rule against earrings.
One of them explained that the rule has caused “discontent” among the players and has been
viewed as discriminatory because “kids want to know why,” and he has been unable to offer a
satisfactory rationale. Several individuals observed that the rule prohibiting jewelry had
recently changed, and earrings were now allowed. With respect to rules about hair, two
coaches explained that they have commented on a player’s hair when unable to see his eyes.
Both coaches explained “you need to be able to see the player’s eyes to be able to coach the
player.”

Head Coach Ferentz stated the rules regarding jewelry and hats were eliminated in 2019. He
also told investigators that his staff was instructed not to make any comments about hair or
tattoos after receiving feedback from the Task Force report. In addition, after team meetings in
June 2020, Head Coach Ferentz eliminated rules regarding personal appearance.

Head Coach Ferentz stated the rules regarding Twitter were also eliminated in June 2020. Prior
to June 2020, players could use social media platforms but were not allowed to Tweet.

Each year in the spring, the Leadership Group of players on the team, typically made up of 10-
14 upperclassman, would review the team rules with Head Coach Ferentz. During the past few
years, the Leadership group has suggested changes which were approved and adopted for the
following year. Head Coach Ferentz told investigators he wanted players to have input about
the team rules.




11
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 49 of 76




One former player asserted that the coaches previously told them not to take a knee during the
national anthem because they should “keep politics and football separate,” yet White players
were allowed to wear MAGA hats and present an Iowa jersey to President Trump during his
presidential campaign. One of the coaches interviewed could not recall anyone making the
“politics” comment but confirmed that a football jersey was given to President Trump. Head
Coach Ferentz confirmed that he previously believed it is better to keep politics and football
separate when in a team environment. He told investigators that his views have changed
recently and, moving forward, he wants the players to support and respect one another, even if
they have different political views. Head Coach Ferentz also stated that when student-athletes
are not in a team setting, he encourages student-athletes to engage in the political process.
Both Athletic Director Barta and Head Coach Ferentz denied that any of the players attended
the presidential campaign event on behalf of the Iowa football program. Both stated they only
became aware that players attended the event after the event had concluded.

Treatment of Players

Numerous current and former players raised concerns about sleep bands (discussed below) and
body weight, although only one former player and none of the current players interviewed
correlated such concerns to race. Rather, the concerns expressed primarily related to general
mistreatment, with one current player explaining that both items were used by coaches to
“beat you down and hound you.” Several players told investigators that the message from
coaches about the rules appeared to be “if you don’t like how we do things you can leave.”

Making Weight

Numerous players discussed the pressure they felt to maintain the requisite weight. Two
players (one current, one former) reported that coaches subjected them to unfair and
unreasonable weight expectations after being sick, leaving the current player concerned he
would be kicked out of the program. The current player said that a White player who was sick
and lost weight was treated more favorably.

One former player said that he was so anxious about making weight that he involuntarily threw
up every morning before weigh-in. This same former player also said that the coaches would
require him to eat in front of them. A different former player said he was required to drink
excessive Powerade and shakes to gain weight, which made him sick daily. Other former
student-athletes said players were weighed weekly and needed to meet their goal weight
within a designated window. According to one of the coaches, there is a two-pound window
for making weight, except after long breaks when the window is larger. He told investigators
that no allowances were made for injuries or sickness. The former player who had trouble
gaining weight after being sick said a coach told him "you don't care, you are lazy."

A current player identified that it is difficult for him to maintain his body weight over breaks,
because he does not have the same access to food when he is at home for extended periods.
The player stated that he works out hard when he is at home but cannot consume adequate


12
        Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 50 of 76




calories, thus he returns to campus underweight. According to the player, the coaching staff
questioned his commitment to the Iowa program.

One of the coaches confirmed that the strength and conditioning staff was “strict on body
weight” and that players had anxiety about body weight. Those players who were underweight
reported being yelled at and placed on a “shake list” every week. If players were under weight,
they were required to “pound shakes,” and if they were over their target weight, they did extra
conditioning. One coach told investigators that Black players were held to a different standard
after they were sick and lost weight.8

The strength and conditioning staff told investigators the weight requirements were used for
the safety and wellness of the players. The staff denied that players were required to put on
significant amounts of weight quickly after being ill, saying sports medicine staff was involved in
such cases and would determine a safe progression for players to regain their optimal weight.
The strength and conditioning staff denied determining the weights for players after they had
been sick; only the sports medicine staff would make those determinations.

Head Coach Ferentz told investigators that moving forward, the target weight ranges would be
expanded, and individual player weight goals would be established collaboratively between the
player, assistant coach, strength and conditioning coach, and medical staff, if necessary.

Sleep Bands

One coach explained the origin of sleep bands, telling investigators that they were initially used
with only a few players to measure recovery. When the initial use was favorably received, the
coaches started training the entire team on sleep hygiene. The players wore a sleep band at
night to measure their sleep and the information went into a database that was reviewed daily
by the strength and conditioning staff.

Many players described having to wear sleep bands to track their sleep, which they said was a
very negative experience and caused “lots of anxiety.” A coach explained that, if someone had
bad sleep for multiple nights, the poor sleep was “called out” in front of the team, and the
player would be in trouble. Head Coach Ferentz agreed that players may have been “called
out” in front of the team. He told investigators that player feedback should have been provided
more discreetly. Moving forward, he stated that sleep bands will be used only on an
educational basis and all player feedback will be given privately.

Several players and coaches told investigators that the coaches maintained a “sleep list,” and
the ten players with the least amount of sleep for the week were required to have a meeting
with the strength and conditioning staff. Several former players and one coach indicated that it
was a demeaning and hurtful thing to be on the sleep band list, and it added to the anxiety of


8
    This coach said he never told anyone due to fear of retaliation.



13
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 51 of 76




all the players. One former player observed that Black players were always on the list every
week.

A former strength coach told investigators sleep bands were used as a positive tool to improve
player sleep habits. He stated: “not one time in the history of Iowa football was anyone ever
disciplined for sleep.” When asked about player allegations that the 10 “worst sleepers” were
“called out” and punished, the former strength coach said that he met individually with players
to discuss their sleep information, and it was not intended to be disciplinary; he provided both
positive and corrective feedback. The former strength coach emphasized that players were
never disciplined, and the data was used only for the health and well-being of the student-
athletes. He could not recall any players expressing anxiety about using the sleep bands.

Head Coach Ferentz told investigators sleep bands will only be used as an educational tool
moving forward. He will be the only coach to receive the data about a player’s sleep and will
only speak to a player regarding his sleep in a private setting.

Differential Treatment of Black Players

Numerous current and former players of various races told investigators that Black players
were treated differently than White players, predominantly through differential punishment for
perceived rule violations. One current player said Black players “take a lot of heat.”

       Differential Punishment

Numerous former players said Black players received harsher treatment than White players in
both the frequency and severity of punishment. One current Black player gave an example of
being treated differently than White players, describing an incident where he was yelled at
extensively, kicked out of training, and required to do 10 hours of community service for
spitting on the turf—whereas he indicated White players did not receive this response to
spitting. According to the player, White players have spit “plenty of times” on the turf and not
been “cussed at” or thrown out of a weight training. This player’s recollection was supported
by a former coach and two current players who witnessed the incident and observed White
players engaging in similar behavior without punishment. In contrast, one former player and
one coach said White players were also disciplined for spitting on the turf.

A second current player said that he was chastised for singing and dancing at practice whereas
similar behavior from his White teammates went unnoticed. A former player also gave an
example of Black players being punished by being required to repeatedly run a drill in which
they run right at one another and collide.

One of the coaches confirmed that there is a feeling among Black players that, although the
rules are the same, there are disparities in the impact of the rules. This coach told investigators
that he brought the treatment of players up to Head Coach Ferentz a couple times over the last
four years with no resulting change.




14
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 52 of 76




       Verbally Abusive Behavior

Several former players also described being subjected to verbally abusive behavior. One
current Black player told investigators when he first joined the team, coaches told him he
would never play, he was "shit for brains," and he was a "dick head." The player said such
treatment “definitely fuc*** with his head for a bit." A different former player told
investigators it “seemed like every Black player had two strikes the day we entered Iowa… I was
either a criminal or a dumb motherfu**** to these guys.”

       Drug Testing Concerns

Numerous individuals also raised more frequent drug testing of Black players as a concern.
Athletic Director Barta told investigators he became aware of these complaints in June 2020
and he and his staff have started a review of the Department’s testing protocols and will work
with the outside vendor, Aegis, to improve the process. The Program Manager in charge of
student-athlete drug testing told investigators that testing staff does not know the race of
individuals selected for testing. Student-athletes are tested randomly and if they have
previously tested positive or produced a diluted sample they may be selected for further
testing. The Program Manager reviews the lists of players selected for testing and removes
individuals who have been tested more frequently. She explained that the Head Coach may
also request that specific players be tested, but the coach must have a legitimate reason for
making such a request and the request must be reviewed and approved by the supervising
physician before the player will be tested.

Head Coach Ferentz acknowledged that changes need to be made to the program’s drug testing
policy, but he denies that Black student athletes are tested at a higher rate. He reviewed the
testing data from the 2019-20 academic year and determined that three players were tested
three times. Of those three players, two were White and one was Black. He identified
additional ways that the testing program could be improved to provide more privacy to players.
Currently, the Program Manager administers the testing program within the football building,
and Head Coach Ferentz intends to remove testing from inside the football building moving
forward.

       Reports of No Experience or Observation of Differential Treatment

The majority of coaches said they observed nothing indicating differential treatment based on
race. Several current players of color said that they were not personally treated differently
than other players because of their race but recognized that other players may have had
different experiences. Several current players, predominately White, said that they have never
witnessed Black athletes being treated differently than White athletes by any member of the
coaching staff.




15
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 53 of 76




        Statements About Prior Reporting

Most of the coaches said that they received no complaints from players about being treated
differently based on race. Except for the one coach described above, none of the individuals
interviewed said they raised concerns about differential treatment due to a fear of facing
repercussions. One current player explained that players were scared to come out with this
because they were afraid of the treatment they would receive. Another current player said he
was “happy it all came out,” and he had “a sigh of relief when everyone started to write what
he was feeling.” One coach said that conversations about equitable treatment began after the
George Floyd murder, during which time one player raised concerns about differential
application of the rules.

Allegations Regarding NFL Draft Prospects

Numerous players mentioned a member of the coaching staff’s close connections with the NFL
and his influence over their draft prospects. They believed the coach wielded complete control
over which players could speak with NFL scouts and that he was able to “make or break” their
professional careers. One former player told investigators that race influenced whether a
player was discussed with the NFL and eventually drafted. Numerous former players alleged
that the coach used his influence with NFL scouts to “blackball” players, mostly Black players,
whom he did not like. The allegation that the coach would “blackball” players was repeated by
one coach, who did not address whether race influenced this; he said that the coach tried to
“blackball” players with the NFL or negatively impact their prospects.

One former player who plays professionally in the NFL told investigators that coaches told NFL
scouts he was “not a team guy and had an attitude issue.” A second former player told
investigators that his current NFL team informed him that a coach said negative things about
him, telling scouts he was a “toxic player” and would “ruin their team.” According to this
former player, a coach also told scouts he was “cocky, irresponsible, and arrogant.” The former
player also told investigators that an NFL scout told him at his Pro Day9 that a coach
characterized him as “undraftable.” Finally, this former player noted to investigators that one
of his teammates, who did not get along with this coach, was drafted lower than expected, the
implication being that his prospects were negatively impacted by the coach. Both players, one
Black and one White, stated that they received similar treatment by the coach with NFL scouts.

Several former players also identified what they believed to be an implicit requirement that
they train for the NFL Combine and Iowa’s Pro Day in the facility. The players explained it is
common for NFL hopefuls to travel to sports performance facilities to prepare for workouts
with NFL scouts and personnel. However, the players believed that, if they left Iowa, coaches
would provide negative feedback about them to NFL scouts. One player indicated that the


9
 Iowa, like most Universities, conducts an annual Pro Day, where NFL scouts visit its facility and watch players
participate in the same drills conducted at the NFL’s scouting combine. The Pro Day is essentially a job fair for
draft eligible players.


16
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 54 of 76




program did not explicitly state that he required them to prepare for the NFL workouts on
campus, “but everything around you is saying it.” The player added, “the bird on the top of the
building was saying, ‘you better train here.’”

Coaches denied making negative statements about players to NFL Scouts. One coach stated, “I
make it a habit to never, ever say a negative word about anybody on our football roster, ever.
Just always point out the positive and let the NFL scouts watch the film and make their
determinations.” The coach was told that some players believed that they were drafted lower
by their NFL teams because of comments that he made to NFL scouts, and the coach
responded, “Didn’t happen.” The Coach told investigators that he never told a scout that a
player was “undraftable.” He also denied making negative statements about the program or
players to NFL scouts. Athletic Director Barta told investigators he has never received any
information to suggest that NFL scouts were told Iowa players were “undraftable.” Head Coach
Ferentz told investigators he has received no information from anyone in the NFL to suggest
that a coach has used the term “undraftable” to describe a player to NFL scouts. He also stated
that it would be “counter-intuitive” for a coach to say negative things about players to NFL
scouts. Based on his own experience in the NFL, Head Coach Ferentz emphasized that scouts
make decisions about players on their own.

Retention of Black Players

Current and former players and coaches shared their opinions on why the football program
struggled to retain Black players. Numerous current and former players said that Black players
left the program because they were unable to fit the Iowa “mold” or were uncomfortable being
themselves. Other current and former players attributed the retention problems to what one
player termed “constant ridicule” and the sense that coaches tried to “run off” players who do
not conform to the Iowa Way. One current player explained that the feeling of having to “walk
on eggshells” can be grueling and demanding on a player’s mental health. A different current
player said that Black players are frustrated by all the rules when they arrive; the rules do not
let players be themselves and many players cannot “deal with it.”

According to one coach, some players have transferred due to coaching changes and some “just
didn't want to put up with the program anymore.” This coach stated that the program is tough
and at times players have had enough. In his view, although the program was tough on White
players, it was harder for Black players. One former coach said that players left the football
program for a variety of reasons; in his view, 90% were players with academic difficulties and
the remainder had legal or conduct issues or wanted to play somewhere else.

The Associate Athletic Director for Compliance told investigators that no transferring player has
said his transfer was due to racial issues when she met with him pursuant to NCAA
requirements. Rather, she was typically told the player was transferring because of playing
time. She also told investigators that because meeting with her was completely voluntary,
many student athletes chose not to do so.




17
        Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 55 of 76




2018-2019 Diversity Task Force & Equity Concerns

Background and Findings

The University established an Athletics Diversity Task Force in the spring of 2018 to review and
address the retention rates of Black male student-athletes across athletic programs. The Task
Force established a two-year timeline for its work, which was broken into three phases.10
Phase I was completed in January 2019 and was intended to gain a better understanding of the
experiences of Black male student-athletes. Phase II was intended to develop and implement
an action plan to support the persistence and graduation of Black male student-athletes.
Phase III is intended to include a review of outcomes resulting from the strategies and tasks
outlined in the Phase II action plan.

In completing Phase I, the Task Force interviewed 24 current and former student-athletes and
26 staff members of varying levels. Those interviews revealed that, while Black male student-
athletes reported generally positive experiences within the campus and general community,
the following specific themes arose regarding differences in experience between Black student-
athletes and White student-athletes:

                                   Themes from Task Force Interviews




     Perceived power        Perceived           Team policies            Recruiting             Lack of
       differentials       differential       limiting personal           process          connection with
         between          treatment in           authenticity        promoted family          the support
       students and        disciplinary                              atmosphere, but      system (team and
     coaches/leader-        measures                                    neglected to       community) that
     ship prohibiting                                                inform players of      recruited them
         effective                                                   the requirement
     communication                                                    to conform to a
                                                                       specific mold




While the report does not identify the teams for which these concerns were most prevalent,
individuals familiar with the Task Force told investigators that they were primarily related to


10
  Information about the Athletics Diversity Task Force has been taken from the UI Athletic Diversity Task Force
Report issued on March 29, 2019.


18
           Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 56 of 76




football. One employee who participated in the Task Force stated that football players
identified a bullying culture within the football program. This employee also recalled Black
players expressing concerns about not being able to be their “authentic selves” and that
coaches made Black players feel unwelcome. A second employee who participated in the Task
Force told investigators that they received many general comments from Black football players
about not feeling welcome in the football building. This employee stated that the only specific
comments they received referenced the weight room and players being demeaned and
degraded for making mistakes. According to this employee, the Task Force was also told that
Black players received harsher punishments than their White teammates. The investigators
reviewed notes taken during Task Force interviews and found the following concerns expressed
regarding racial inequities within the football program:

       •     Use of slang and jargon speaking to Black players

       •     Different rule enforcement for players based on race

       •     Different discipline for players based on race

       •     Different drug testing frequency based on race

Several strategies and critical tasks were set forth in the Task Force report to be accomplished
during Phase II. They include the following action items to sustain and support the overall work
of the Task Force as it relates to overall climate and opportunities for student-athletes to share
their experiences:

       •    Establish an African American student-athlete advisory group that reports to the
            Athletic Director, the Big Ten Advisory Commission Representative, and the Associate
            Athletics Director for Student-Athlete Academic Services.

       •    Conduct a meeting twice per year between African American student-athletes and the
            President’s Office, the Associate Vice President for Diversity, Equity, and Inclusion, and
            the Vice President for Student Life.

       •    Utilize campus-wide metrics and tools to evaluate the departmental climate.

       •    Implement an accountability structure within the UI Athletics Diversity Plan that
            celebrates DEI successes, and establishes meaningful consequences.

Relatedly, one of the goals of the corresponding Athletics Department Diversity, Equity, and
Inclusion Plan11 is to “promote a welcoming climate that enhances the educational and work
experience for all members of the Athletic Department.” Action items in support of that goal
include the following:



11
     The Plan was adopted on December 13, 2017 and updated in August 2018.


19
         Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 57 of 76




     •    Provide staff with educational and professional development training, focused on
          effective recruitment and retention strategies for underrepresented groups, including
          regular, required diversity and inclusion trainings for all Athletics staff.

     •    Annually distribute the Big Ten Advisory Survey data to the S-A Well Being
          Subcommittee of the Presidential Committee on Athletics.

     •    Annually inform student-athletes of the policies and procedures for seeking help if they
          believe they have experienced or witnessed harassment or discrimination.

     •    Continue to work with faculty and alumni groups to develop mentoring opportunities
          for student-athletes from underrepresented groups.

Athletic Director Barta told investigators that several staff members within the Department
were tasked with creating and implementing action items to respond to the Task Force findings
and support the Department’s diversity efforts. He explained further that the Department took
the following specific actions prior to June 6, 2020 and the start of this review:

     •    Held a meeting between Head Coach Ferentz and a group of Black players to discuss the
          findings of the Task Force Report and identify ways to improve the environment; rules
          regarding earrings and jewelry were relaxed as a result of that meeting;

     •    Conducted Department-wide education and training, including training about
          unconscious bias;

     •    Appointed Broderick Binns as Interim Director of Diversity, Equity and Inclusion;

     •    Appointed a learning specialist to assist student-athletes who experience academic
          challenges;

     •    Engaged the Dan Beebe Group to conduct in-person training for all student-athletes,
          coaches, and staff on topics such as appropriate coaching techniques and treatment of
          student-athletes and responding to issues and complaints within the Department.
          Training for student-athletes included resources and strategies to express concerns
          and/or file a complaint if uncomfortable approaching a coach or someone directly
          associated with the student-athlete’s sport;

     •    Conducted annual, online anonymous surveys seeking feedback from student-athletes
          in all sports. The surveys were supplemented with in-person interviews of selected
          groups of student-athletes;

     •    Created a cultural resource guide for minority student-athletes; and




20
         Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 58 of 76




     •    Ensured that leadership training for student-athletes, coaches, and administrators
          included discussions around topics such as race and community activism, resulting in the
          development and adoption of a department-wide diversity, equity and inclusion pledge
          statement that was converted to a video.

Athletic Director Barta told investigators he honestly thought they had taken steps to fix the
issues identified, but he now recognizes they have not done enough. Athletic Director Barta
also expressed his understanding of the need to rebuild trust.

The Deputy Athletic Director and Sports Administrator (football) said the Athletics Department
is working to address the issues and has created its own task force and Diversity, Equity, and
Inclusion office. The Faculty Athletic Representative confirmed that the work from the Task
Force is continuing and will expand its scope beyond graduation rates.

Player and Coach Perceptions of the 2018-2019 Task Force

Most of the players and coaches interviewed by investigators knew very little about the 2018-
2019 review. One former player said the Task Force group met with him and other players
during which the players “told them the same things we are saying now.” According to the
former player, Head Coach Ferentz was aware of the concerns, took notes, and met with the
Black players. He stated the coaches listened but “did not take into account” what was said,
leaving the impression they did not believe there was a problem. One former player told
investigators that players had been afraid to say anything to the Task Force because of their
perception that a particular coach was “always there” and would "make or break you" in the
program. Another former player said he participated in the review and told them “some things
but not all; enough to know there was a problem.” Numerous players said the only tangible
change that resulted from the review was the ability of players to wear earrings.

Several coaches said they were aware of the report but had not been involved in the meetings.
One coach said that there was a discussion in a coaches’ meeting about low graduation rates,
but the discussion was limited to that topic. One coach said that Head Coach Ferentz met with
a group of Black players in connection with the Task Force report and the “elephant in the
room” was player treatment in the weight room. One football coach told investigators he
participated in the review and met with the committee. He recalled the reason for the meeting
was concern about graduation rates and attrition and that the coaching staff wanted to
improve their empathy and understanding of cultural differences of the players in the program.
The football coach also said the review resulted in a relaxing of certain aspects of the dress
code (i.e., earrings) and a commitment from coaching staff to improve empathy and respect
and support player individuality.

Head Coach Ferentz told investigators that he read the Task Force report and shared relevant
information with his staff. He also held an initial meeting with approximately 10 players at the
time to discuss the Task Force findings. He did not recall any players raising concerns about
specific coaches during that meeting. Head Coach Ferentz also told investigators that he


21
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 59 of 76




intended to hold a second, follow-up meeting with his players but he “dropped the ball” and
failed to do so. Head Coach Ferentz stated that one of the issues that came across “loud and
clear” from the Task Force report was the players’ sense that they could not be themselves. He
told investigators that issue was addressed last year when the coaching staff relaxed the rules
around jewelry and hats.

Recent Changes

Players and coaches cited to several recent changes as positive and hopeful signs that the
program culture is improving. Current players report feeling comfortable to “speak up about
things,” express their personalities, and be themselves. They told investigators that, after
recent changes, the environment has become more open, there is more talking and laughing,
and players are enjoying their workouts. Numerous current players also commented on the
increased team unity. They remarked that coaches are listening to them and having open
discussions about significant issues, including social justice issues such as whether the team will
“take a knee” during the national anthem. Several players expressed their opinion that Head
Coach Ferentz is open to listening and has been talking to the leadership group about these
issues. Coaches also commented on the improved communication and their desire to listen and
better understand the players. Head Coach Ferentz provided investigators with a copy of his
action plan designed to improve program culture and which addresses a variety of topics
including team building, personal expression, communication, body weight expectations, sleep
bands, and team and game-day rules.

Players and coaches both reported that several rules have been relaxed around the use of
social media, attire, hats, hair, and earrings. Players report being able to listen to more diverse
music and show their tattoos.

Numerous players expressed their hope that the changes will be permanent and remain in
place “after the headlines go away.” One current player said, “this is a big deal and they need
to keep moving forward.” Several players expressed their opinion that Head Coach Ferentz is
open to listening and has been talking to the leadership group about these issues. Others
expressed skepticism and cautioned that it is hard to truly change culture and that for change
to be permanent, it must come from Head Coach Ferentz and go “down the line.” Numerous
players expressed their opinion that problems within the program are more widespread than
just one coach and simply removing one coach will not fix the underlying problems. Other
players worried that the changes are not genuine, and the coaches are “just covering their
tracks.” One current player explained his concern about the program’s commitment to change,
stating the players have raised concerns with Head Coach Ferentz in the past and, because he
did not do anything at the time, the program may be waiting for things to “blow over” before
they revert back to the Iowa Way. Several staff members noted that Head Coach Ferentz has
been meeting weekly with the leadership committee to continue changes moving forward. He
has also convened an advisory group of 10-12 former players with whom he has been meeting
remotely to advise him on moving the program forward.



22
         Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 60 of 76




On June 6, 2020, Head Coach Ferentz issued the following announcement regarding the
creation of an advisory committee: “There has been a call for a cultural shift in our program.
Therefore, I am creating an advisory committee, chaired by a former player and made up of
current and former players as well as department staff. This will be a diverse group that will be
able to share without judgment so we can all examine where we are today and how we can
have a better environment tomorrow.”

Head Coach Ferentz told investigators they have implemented numerous changes to the
program over the last 6-7 weeks. He explained that “people are seeing things very differently
now than they were before” and the program needed to change. He now sees the program
through a different lens and recognizes it must be different than what existed in the past.

Athletic Director Barta summarized the following actions that the Athletic Department and
football program have taken since June 6, 2020:

     •    Several discussions with current and former student-athletes have occurred related to
          complaints within the football program. The conversations are ongoing;

     •    The football coaches and team have met several times regarding program feedback;

     •    The football Leadership Group was expanded from 12 to 24 members in order to add
          more diversity in race and class rank. The group has met three times since June 6, 2020
          and will continue meeting on a regular basis;

     •    Broderick Binns was appointed as the permanent Executive Director of Diversity Equity
          and Inclusion. In that role, he will work in collaboration with the Assistant Vice
          President for Diversity Equity and Inclusion;

     •    The Diversity Task Force met twice and is updating its mission and action plans to assist
          the Athletic Department moving forward. The Task Force changed its name to the DEI
          Accountability Group and is now overseen by Broderick Binns;

     •    Head Coach Ferentz created a former student-athlete advisory committee. To date, five
          meetings have occurred. Its purpose is to advise and assist Head Coach Ferentz moving
          forward and to improve program culture in the area of racial equity and fair treatment
          of all student-athletes; and

     •    The Athletic Department held two “Town Hall” virtual meetings focusing on education,
          listening, and learning in the areas of social injustice, racism, and hate.




23
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 61 of 76




Diversity Training and Reporting Avenues for Equity Complaints

The Office of Diversity, Equity and Inclusion told investigators that all faculty and staff that are
employed at least half-time are required to receive equity and diversity training once every
three years. Coaches, staff, and student-athletes also receive annual training regarding
“Human Relations Risks” through the Dan Beebe Group, now called PFA Consulting. The
training programs offered to new and returning members of the football team include
information about prohibited discrimination/harassment and reporting options. Each student-
athlete is also provided a handout titled “Available Reporting Avenues and Other Resources for
Human Relations Risks.” Contact information for the Office of Equal Opportunity and Diversity
is included on the form.

As explained by Athletic Director Barta and the Associate Athletic Director, players may raise
complaints within the Athletics Department with their position coach, head coach, sports
administrators, or faculty athletic representatives. The Office of Diversity, Equity and Inclusion
explained that, if employees receive a complaint of racial harassment, the University's anti-
harassment policy requires a referral to that office.

The Office of Diversity, Equity and Inclusion told investigators that, as of the date of the
interview, it had not received any complaints of discrimination or harassment, whether race or
disability, involving the football program or any of its coaching staff. Similarly, the Deputy
Athletic Director and Sports Administrator (football) reported that she has not received any
complaints explicitly regarding race when conducting exit interviews with student-athletes. She
has received comments from players about having to “check themselves at the door” and not
be their genuine selves. The Deputy Athletic Director told investigators that players thought
there were too many rules in the program, but not one said anything about the environment
being discriminatory, nor did they provide specific details about individual coaches or
situations.

Copies of anonymous end-of-season surveys conducted by the football program include reports
by some players that they had been subject to bullying or hazing by a member of the coaching
staff. While the surveys do not ask about racial issues directly, the reports do not include
reports of racial concerns, nor do they include allegations of racial bias by a coach or racial
incidents.

The following summary data from student athletes about their experiences in the program:

2018-2019:
   • Strength and Conditioning Staff: received no ratings of “poor” or “below average”
   • Head Coach: Over 90% responded “yes” to whether they would be comfortable
      approaching the coach with a personal (91.40%) or team (90.32%) concern
   • Position/event/assistant coaches: 90.32% responded “yes” to whether they would be
      comfortable approaching the coach with a personal or team concern



24
         Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 62 of 76




     •    4 players said they had been subject to bullying or hazing by a member of the coaching
          staff; 95.70% players responded they had not

2019-2020:
   • Strength and Conditioning Staff: received no ratings of “poor” or “below average”
   • Head Coach: 89.2% responded “yes” to whether they would be comfortable
      approaching the coach with a personal or team concern
   • Position/event/assistant coaches: 91.18% responded “yes” to whether they would be
      comfortable approaching the coach with a personal or team concern
   • 2 players said they had been subject to bullying or hazing by a member of the coaching
      staff; 98.04% players responded they had not

Athletic Director Barta told investigators that he examined the data from the end of season
surveys and believed the changes from the 2018-2019 Task Force Report addressed issues
within the program. He now understands more needs to be done and is putting together a plan
to address the concerns and issues raised by current and former players.


Conclusion
The current and former players who participated in this review described a range of personal
experiences, both good and bad, within the Iowa football program. Many are passionate about
the program and have had a positive and rewarding experience. Virtually all the players spoke
positively about their position coaches and the influence those coaches have had on their lives,
both personally and athletically. Yet numerous players described feeling unhappy and
unwelcome, citing to a program culture that they perceive requires strict conformity and rigid
adherence to the “mold” of an ideal player, a mold that many Black players felt they could
never truly fit because it was built around the stereotype of a clean-cut, White athlete from a
midwestern background. Additionally, numerous current and former players and coaches of all
races described an environment in which a small number of coaches felt empowered to bully
and demean athletes, especially Black athletes.

In sum, the program’s rules perpetuated racial or cultural biases and diminished the value of
cultural diversity. The program over-monitored players to the point that they experienced
heightened anxiety and maintained a culture that allowed a small group of coaches to demean
players. We have separately provided four personnel reports to the University summarizing
allegations of mistreatment made against current and former employees so that they may be
addressed, as appropriate, pursuant to the institution’s personnel policies and procedures.

Importantly, current players and coaches were uniform in their view that the program has
implemented immediate and positive changes since the inception of this review. Players are
cautiously optimistic that the coaching staff is listening to their concerns and having genuine
conversations with them around difficult and complicated issues. Finally, both the Athletic
Director and Head Coach Ferentz expressed their commitment to rebuild trust with players and



25
     Case 4:20-cv-00366-SMR-HCA Document 22 Filed 03/01/21 Page 63 of 76




foster an environment that embodies the Department’s values of diversity, equity and
inclusion.

We recommend that the University work with Athletic Director Barta and Head Coach Ferentz
to create action steps aimed at improving the culture of the program, eliminating biases,
encouraging student-athletes to report concerns of mistreatment, and amplifying the
University’s policy statement against retaliation within the football program.




26
3/1/2021             Case 4:20-cv-00366-SMR-HCA Anti-Harassment
                                                 Document |22       FiledManual
                                                                Operations 03/01/21 Page 64 of 76

                                                                                        Search this site      Search




    Home > II. Community Policies


    Chapter 14 – Anti-Harassment
    (Amended 6/05; 12/05; 12/11; 8/13; 5/15; 7/15; 7/1/17; 9/21/18; 1/20; 3/20)


    Effective January and March 2020, this policy has been revised. For individual changes, see the redlined version.

             14.1 Rationale
             14.2 Policy
             14.3 Scope of Policy
             14.4 Bringing a Complaint
             14.5 Informal Resolution of Complaints
             14.6 Investigation of Formal Complaints
             14.7 Process for Formal Disciplinary Action
             14.8 Applicable Procedures
             14.9 Isolated Behavior
             14.10 Protection of Impacted Parties, Reporting Parties, and Others
             14.11 Protection of the Responding Party
             14.12 Confidentiality
             14.13 Education

    14.1 Rationale
    (Amended 7/15)


    The purpose of this policy is to prevent harassment within The University of Iowa community and to provide a
    process for addressing all forms of harassment if and when it occurs. The University of Iowa is committed to
    maintaining an environment that recognizes the inherent worth and dignity of every person, and that fosters
    tolerance, sensitivity, understanding, and mutual respect. This commitment requires that the highest value be
    placed on the use of reason and that any harassment in the University community be renounced as repugnant
    and inimical to its goals. Harassment destroys the mutual trust that binds members of the community in their
    pursuit of truth.

    The University also is committed strongly to academic freedom and free speech. An educational institution has a
    duty to provide a forum in which free speech and differences of opinion are actively encouraged and facilitated,
    and where opinions and deeply held beliefs are challenged and debated. Critical to this mission is providing a
    nondiscriminatory environment that is conducive to learning. Respect for these rights requires that members of
    the University community tolerate expressions of opinion that differ from their own or that they may find abhorrent.

    This policy addresses harassment in all forms based on any classification covered by law and/or II-3 Human
    Rights (with the exception of sexual harassment, which is addressed in II-4 Sexual Harassment) and IV-2 Sexual
    Misconduct, Dating/Domestic Violence, or Stalking Involving Students, as well as harassment based on other
    factors as set forth in this policy.

https://opsmanual.uiowa.edu/community-policies/anti-harassment                                                             1/13
                                                                                                           Exhibit 3
3/1/2021           Case 4:20-cv-00366-SMR-HCA Anti-Harassment
                                               Document |22       FiledManual
                                                              Operations 03/01/21 Page 65 of 76
    14.2 Policy
    (Amended 5/15; 7/15; 9/21/18; 1/20)


    Effective January 2020, this policy has been revised. For individual changes, see the redlined version.

    Harassment of any member of the University community is prohibited.

           a. Definition of harassment. "Harassment" means intentional conduct, including speech, directed toward an
             identifiable person or persons that is sufficiently severe, pervasive, or persistent that it interferes with work,
             educational performance, on-campus living, or participation in a University activity on or off campus.

           b. Conduct that constitutes a protected exercise of an individual's rights under the First Amendment to the
             United States Constitution (and related principles of academic freedom) shall not be deemed a violation of
             this policy. Note: Sexual harassment is addressed by the University's Policy on Sexual Harassment (II-4)
             and/or the University's Policy on Sexual Misconduct Involving Students (IV-2).

           c. Evidence of harassment. Behavior that may constitute, or be evidence of, prohibited harassment includes,
             but is not limited to, the following:

                     (1) repeated contact with another in person, by telephone, in writing, or through electronic means
                     (see also II-19 Acceptable Use of Information Technology Resources), after the recipient has made
                     clear that such contact is unwelcome.

                     (2) physical, visual, or verbal behavior directed toward another person or an identifiable group of
                     persons that is intended to be or is reasonably likely to be interpreted as threatening or intimidating.

                     (3) harassment proscribed by the Iowa Criminal Code, Chapter 708, including, for example, stalking,
                     the placement of simulated explosives, ordering merchandise or services with intent to annoy, or
                     false reports to police.

                     (4) stalking as a course of conduct that is directed at a specific person that would cause a
                     reasonable person to feel fear.

                     (5) domestic/dating violence which is coercive, abusive, and/or threatening behavior toward a current
                     or former intimate or romantic partner.

           d. Academic freedom. All proceedings under this section shall respect the principles of academic freedom
             stated in the Statement on Tenure and Academic Vitality at The University of Iowa (III-10.1a(2)), which
             commits the University to the principle that "free inquiry and expression are essential to the maintenance of
             excellence."

           e. Penalty enhancement. The University reserves the right to impose more severe sanctions on individuals
             whose actions in violation of this policy are motivated by the race, creed, color, religion, national origin, age,
             sex, pregnancy, disability, genetic information, status as a U.S. veteran, service in the U.S. military, sexual
             orientation, gender identity, or associational preferences of the impacted party.

           f. In determining whether alleged conduct constitutes prohibited harassment, the investigator will consider all
             available information and will review the totality of circumstances, including the context in which the alleged
             incident(s) occurred. Although repeated incidents generally create a stronger claim of harassment, a single
             serious incident can be sufficient. Determinations will be made on a case-by-case basis.
https://opsmanual.uiowa.edu/community-policies/anti-harassment                                                                    2/13
3/1/2021           Case 4:20-cv-00366-SMR-HCA Anti-Harassment
                                               Document |22       FiledManual
                                                              Operations 03/01/21 Page 66 of 76
           g. Definitions of other terms used in this policy:

                    (1) Academic or administrative officer includes the following:

                            (a) Collegiate deans (including associate deans and assistant deans),

                            (b) Faculty members with administrative responsibilities at the level of departmental executive
                            officer (DEO) or above,

                            (c) Any staff member whose primary job responsibility is to provide advice regarding a
                            student's academic pursuits or other University-related activities,

                            (d) A faculty member serving as departmental (or collegiate) director or coordinator of
                            undergraduate or graduate studies, or as a director or coordinator of any departmental,
                            collegiate, or University off-campus academic program (including any study-abroad program),

                            (e) The President, Director of Equal Opportunity and Diversity, vice presidents (including
                            assistant and associate vice presidents), and Provost (including assistant and associate
                            provosts), and those persons' designees,

                            (f) Directors and supervisors in an employment context, including faculty and staff who
                            supervise student employees, in relation to matters involving the employees they supervise
                            (other than Department of Public Safety personnel when receiving criminal complaints or
                            reports), and

                            (g) Human resource representatives (including all central University Human Resources staff).

                    (2) Allegations: to the extent possible, allegations of policy violations should provide factual details
                    such as, but not limited to, time, place, actions, participants, and witnesses. Allegations do not
                    necessarily have to be based on firsthand observation of events to be "specific and credible," but
                    direct observation normally results in greater specificity and credibility than indirect knowledge.

                    (3) Domestic/dating violence: any coercive, abusive, and/or threatening behavior toward a current or
                    former intimate or romantic partner. These behaviors may include, for example, physical, sexual,
                    emotional, economic, or psychological actions or threats of actions that intimidate, manipulate,
                    humiliate, isolate, frighten, terrorize, coerce, threaten, or injure the impacted party.

                    (4) Graduate assistant: a graduate student employed by the University as a research assistant or
                    teaching assistant.

                    (5) Human resources representative: the individual designated as a unit's departmental authority on
                    human resource policies and procedures, and all central human resources staff.

                    (6) Impacted party: a person who allegedly has been harassed.

                    (7) Instructor: a person engaged in teaching students or in evaluation or supervision, direct or
                    indirect, of a student's academic work.

                    (8) Member of the University community: any University student, or faculty or staff member.



https://opsmanual.uiowa.edu/community-policies/anti-harassment                                                                 3/13
3/1/2021          Case 4:20-cv-00366-SMR-HCA Anti-Harassment
                                              Document |22       FiledManual
                                                             Operations 03/01/21 Page 67 of 76
                    (9) Protected interests: University employment, education, on-campus living, or participation in a
                    University activity.

                    (10) Reporting party: the person who brings a complaint of violation of this policy, who could be an
                    impacted party, a third-party reporter, or an academic or administrative officer of the University.

                    (11) Responding party: a person who has been accused of harassment.

                    (12) Stalking includes but is not limited to:

                            (a) Non-consensual communication including in-person communication, telephone calls, voice
                            messages, text messages, email messages, social networking site postings, instant
                            messages, postings of pictures or information on websites, written letters, gifts, ordering goods
                            or services, or any other communications that are undesired and/or place another person in
                            fear;

                            (b) Following, pursuing, waiting, or showing up uninvited at a workplace, place of residence,
                            classroom, or other locations frequented by an impacted party;

                            (c) Monitoring online activities, surveillance and other types of observation, whether by
                            physical proximity or electronic means, attempts to gather information about an impacted
                            party;

                            (d) Vandalism, including attacks on data and equipment;

                            (e) Direct physical and/or verbal threats against an impacted party or an impacted party's
                            loved ones, including animal abuse;

                            (f) Gathering of information about an impacted party from family, friends, co-workers, and/or
                            classmates;

                            (g) Manipulative and controlling behaviors such as threats to harm oneself, or threats to harm
                            someone close to the impacted party;

                            (h) Defamation or slander against the impacted party, posting false information about
                            the impacted party and/or posing as the impacted party to post to websites, newsgroups,
                            blogs, or other sites that allow public contributions, encouraging others to harass the impacted
                            party;

                            (i) Posing as someone other than oneself to initiate transactions, financial credit, loans, or
                            other contractual agreements;

                            (j) Arranging to meet an impacted party under false pretenses.

                    (13) Supervisor: a person who has authority either: 1) to undertake or recommend tangible
                    employment decisions (those that significantly change an employee's employment status, such as,
                    but not limited to, hiring, firing, promoting, demoting, reviewing performance, reassigning, and
                    compensation decisions) affecting an employee, or 2) to direct the employee's daily work activities.



https://opsmanual.uiowa.edu/community-policies/anti-harassment                                                                 4/13
3/1/2021          Case 4:20-cv-00366-SMR-HCA Anti-Harassment
                                              Document |22       FiledManual
                                                             Operations 03/01/21 Page 68 of 76
                    (14) Third-party reporter: a person who brings a complaint alleging that someone else has been
                    harassed. A third-party reporter does not need to be a member of the University community (i.e., a
                    current University faculty, staff, or student).


    14.3 Scope of Policy
    (Amended 7/15; 1/20)


    Effective January 2020, this policy has been revised. For individual changes, see the redlined version.

           a. Acts by employees and students. The University's prohibition of harassment as defined by II-14.2 above
             applies to acts of faculty, other instructors, staff, or students occurring in one or more of the following
             circumstances:

                    (1) on property owned or controlled by the University or by a student organization, or;

                    (2) at any location, including through electronic media such as email or social networking websites,
                    and involving any University faculty, staff, or students, provided that:

                            (a) The incident occurs at a University-sponsored activity or during an event sponsored by an
                            organization affiliated with the University, including a student organization;

                            (b) The responding party or the impacted party was acting in an official capacity for the
                            University during the incident;

                            (c) The responding party or the impacted party was conducting University business during the
                            incident;

                            (d) The conduct has the purpose or reasonably foreseeable effect of substantially interfering
                            with the work or educational performance of UI students, faculty, or staff;

                            (e) The conduct creates an intimidating or hostile environment for anyone who is involved in or
                            seeks to participate in University employment, education, on-campus living, or other
                            University-sponsored activities; or

                            (f) The conduct demonstrates that the individual poses a reasonable threat to campus safety
                            and security.

           b. Acts by persons other than employees or students. The University will make reasonable efforts to address
             harassment of its faculty, other instructors, staff, or students by persons participating in University-related
             programs or activities, conducting business with or visiting the University, even if such persons are not
             directly affiliated with the University. Reports of harassment by visitors to campus and other persons not
             directly affiliated with the University should be made to an academic or administrative officer or the Office of
             Equal Opportunity and Diversity (319-335-0705).


    14.4 Bringing a Complaint
    (Amended 7/15; 1/20)


    Effective January 2020, this policy has been revised. For individual changes, see the redlined version.

           a. Individuals who believe they have experienced harassment are encouraged to report it, even if they are not
             certain whether a violation of this policy has occurred. Reports of protected class harassment (see II-3
https://opsmanual.uiowa.edu/community-policies/anti-harassment                                                                  5/13
3/1/2021          Case 4:20-cv-00366-SMR-HCA Anti-Harassment
                                              Document |22       FiledManual
                                                             Operations 03/01/21 Page 69 of 76
             Human Rights) should be brought to the Office of Equal Opportunity and Diversity under this policy. Reports
             also may be directed separately to other offices under applicable policies and procedures as follows:

                    (1) Complaints that a student violated the rights of any member of the University community may be
                    investigated under a process initiated by the Dean of Students (such as, but not limited to, the Code
                    of Student Life;

                    (2) Complaints that a faculty member violated the rights of any member of the University community
                    may be investigated under a process initiated by the Provost (such as, but not limited to, III-
                    15 Professional Ethics and Academic Responsibility);

                    (3) Complaints that a staff member violated the rights of any member of the University community
                    may be investigated under a process initiated by the Senior Human Resources Leadership
                    Representative for the staff member's unit (such as, but not limited to, III-16 Ethics and
                    Responsibilities for University of Iowa Staff). The Senior Human Resources Leadership
                    Representative may appoint a designee to conduct the investigation with the approval of University
                    Human Resources and the Office of Equal Opportunity and Diversity.

           b. A complaint that this policy has been violated may be brought through informal or formal channels by any
             member of the University community, including a third-party reporter, or by the University itself. A complaint
             must clearly state the allegations of harassment to warrant an investigation. There is no time limit for
             bringing a complaint; however, it may be difficult to substantiate the allegations if they are made after
             significant time has passed. Therefore, prompt reporting of complaints is strongly encouraged.

           c. Substantial weight will be given to the wishes of the impacted party when determining how to respond to a
             complaint. However, the University may investigate the allegations even without the impacted party's
             consent, if circumstances warrant (such as when there are multiple complaints of harassment involving the
             same person or allegations are particularly egregious).

           d. Anyone (impacted parties or others) who wishes to consult with someone about a specific situation without
             making a complaint, or who wishes simply to learn more about enforcement of this Anti-Harassment Policy
             may contact any of the following offices or organizations: These offices are exempt from the reporting
             requirements set forth below in II-14.5e. In addition, staff in these offices and organizations generally have
             professional or legal obligations to keep communications with their clients confidential. Faculty and staff in
             other University offices typically do not have confidentiality obligations and may be required to report
             allegations as described below in II-14.5e.

                    (1) Office of the Ombudsperson (for faculty, staff, or students), 308 Jefferson Building;

                    (2) Employee Assistance Program (for faculty or staff), 121-50 University Services Building;

                    (3) University Counseling Service (for students), 3223 Westlawn;

                    (4) Women's Resource and Action Center (for faculty, other instructors, staff, students, or
                    visitors), Bowman House;

                    (5) Domestic Violence Intervention Program (certified advocates) (for faculty, other instructors, staff,
                    students, or visitors), 1105 South Gilbert Court, Iowa City.


https://opsmanual.uiowa.edu/community-policies/anti-harassment                                                                 6/13
3/1/2021           Case 4:20-cv-00366-SMR-HCA Anti-Harassment
                                               Document |22       FiledManual
                                                              Operations 03/01/21 Page 70 of 76
    14.5 Informal Resolution of Complaints
    (Amended 5/15; 7/15; 1/20)


    Effective January 2020, this policy has been revised. For individual changes, see the redlined version.

           a. A complaint may be brought informally to any academic or administrative officer of the University (as
             defined above in II-14.2g(1)). If the complaint alleges harassment based on a protected classification as
             defined by II-3 Human Rights (race, creed, color, religion, national origin, age, sex, pregnancy, disability,
             genetic information, status as a U.S. veteran, service in the U.S. military, sexual orientation, gender identity,
             associational preferences, or any other classification that deprives the person of consideration as an
             individual), the complaint should be brought to the Office of Equal Opportunity and Diversity (319-335-
             0705).

           b. The academic or administrative officer will:

                      (1) counsel the impacted or reporting party as to the options available under this policy and, at the
                      impacted party's request, will help the impacted party resolve the complaint informally and/or refer
                      the impacted party to the appropriate office as described below in II-14.6a so that the impacted party
                      may bring a formal complaint; and

                      (2) take appropriate interim action, which may include those actions described below in II-14.10, to
                      address the alleged behavior and protect the health or safety of the impacted party, reporting party,
                      and/or witnesses.

           c. The following assistance is available to the academic or administrative officer:

                      (1) The Office of Equal Opportunity and Diversity will assist in determining whether there is a
                      potential policy violation related to a protected classification, and whether reporting pursuant to
                      paragraph e below is required.

                      (2) The Threat Assessment Team is available to assist with assessing situations and risk, planning
                      the actions needed, and carrying out those actions. This team may be accessed by contacting
                      Organizational Effectiveness, 121-50 University Services Building. (See also VI-32 University of Iowa
                      Threat Assessment Program or https://hr.uiowa.edu/tat.)

                      (3) For situations involving students, contact the Dean of Students, 135 Iowa Memorial Union.

           d. Substantial weight will be given to the wishes of the impacted party when determining how to respond to a
             complaint. When a complaint is brought informally, the person(s) charged in the complaint will not ordinarily
             be informed of the complaint without the consent of the impacted party unless circumstances require (such
             as when there are multiple complaints against the same person or allegations are particularly egregious).
             No disciplinary action can be taken against a person, and there will be no record of the allegations in the
             person's employment or student disciplinary file, unless the person is notified of the allegations and given
             an opportunity to respond.

           e. Any academic or administrative officer of the University who becomes aware of specific and credible
             allegations of harassment based on a protected classification (race, creed, color, religion, national origin,
             age, sex, pregnancy, disability, genetic information, status as a U.S. veteran, service in the U.S. military,
             sexual orientation, gender identity, associational preferences, or any other classification that deprives the

https://opsmanual.uiowa.edu/community-policies/anti-harassment                                                                   7/13
3/1/2021            Case 4:20-cv-00366-SMR-HCA Anti-Harassment
                                                Document |22       FiledManual
                                                               Operations 03/01/21 Page 71 of 76
             person of consideration as an individual), whether through the report of an impacted or a reporting
             party (including a third-party reporter) or otherwise, shall report the allegations promptly to the Office of
             Equal Opportunity and Diversity for assistance in evaluating the situation and determining an appropriate
             course of action, even if the impacted party has requested that no action be taken.


             If there is a supervisory relationship between the reporting party and/or impacted party and the responding
             party, the appropriate course of action will include development of a plan to avoid any perceived or actual
             conflict of interest until the complaint is resolved.


             The initial report may be verbal, but a written report also must be made after the complaint is resolved
             using the Office of Equal Opportunity and Diversity Informal Harassment Complaint Resolution form, which
             requires disclosure of the employment or student status of the impacted party(ies), the reporting party(ies)
             (if other than the impacted party), and the person(s) charged; the department(s) with which those persons
             are affiliated; a summary of the allegations; and a description of the steps taken to resolve the complaint.


             If the person alleged to have engaged in harassment was notified of the existence of the informal complaint
             and given an opportunity to respond, the names of the parties must be provided to the Office of Equal
             Opportunity and Diversity. If the person was not informed of the allegations or was not given an opportunity
             to respond, then the names of the parties shall not be provided to the Office of Equal Opportunity and
             Diversity.

           f. Reasonable efforts will be made to process complaints within 21 days, giving consideration to the nature of
             the allegations and the circumstances surrounding the complaint process.

           g. It is the responsibility of the academic or administrative officer who facilitates the informal resolution of the
             complaint to monitor compliance with the terms of the informal resolution. Sanctions up to and including
             termination of employment or separation from the University may be imposed in the event that an individual
             fails to comply with the terms of the informal resolution.


    14.6 Investigation of Formal Complaints
    (Amended 5/15; 7/15; 7/1/17; 9/18; 1/20)


    Effective January 2020, this policy has been revised. For individual changes, see the redlined version.

           a. A formal complaint pursuant to this policy must be brought to one of the following offices for investigation
             depending upon the status of the responding party and the nature of the allegations:

                     (1) Protected class harassment. If the complaint alleges harassment based on a classification
                     covered by II-3 Human Rights (race, creed, color, religion, national origin, age, sex, pregnancy,
                     disability, genetic information, status as a U.S. veteran, service in the U.S. military, sexual orientation,
                     gender identity, associational preferences, or any other classification that deprives the person of
                     consideration as an individual), a formal complaint should be brought to the Office of Equal
                     Opportunity and Diversity (202 Jessup Hall, 319-335-0705) regardless of the status of the
                     responding party.

                     (2) Other harassment. If the complaint alleges harassment that is not based on a classification
                     covered by II-3 Human Rights (race, creed, color, religion, national origin, age, sex, pregnancy,

https://opsmanual.uiowa.edu/community-policies/anti-harassment                                                                    8/13
3/1/2021           Case 4:20-cv-00366-SMR-HCA Anti-Harassment
                                               Document |22       FiledManual
                                                              Operations 03/01/21 Page 72 of 76
                      disability, genetic information, status as a U.S. veteran, service in the U.S. military, sexual orientation,
                      gender identity, associational preferences, or any other classification that deprives the person of
                      consideration as an individual), a person should bring a formal complaint to one of the following
                      offices depending on the status of the responding party:

                            (a) Faculty or instructor. If the responding party is a faculty member, teaching assistant, or
                            other instructor, a formal complaint should be brought to the responding party's collegiate dean
                            or to the Office of the Provost (111 Jessup Hall, 319-335-3565);

                            (b) Staff member. If the responding party is a staff member, a formal complaint should be
                            brought to the Senior Human Resources Leadership Representative for the unit employing the
                            responding party;

                            (c) Student. If the responding party is a student, a formal complaint should be brought to the
                            Dean of Students (135 Iowa Memorial Union, 319-335-1162) or the Dean of the Graduate
                            College (201 Gilmore Hall, 319-335-2143).

           b. A formal complaint may be brought after an informal resolution was not successfully reached, or may be
             brought immediately without pursuing informal resolution.

           c. The purpose of the investigation is to establish whether there is a reasonable basis for believing that a
             violation of this policy has occurred. In conducting the investigation, the investigating office will make
             reasonable efforts to interview the impacted party, the reporting party (if other than the impacted party), and
             the responding party, and may interview other persons believed to have pertinent factual knowledge, as
             well as review any relevant documentary evidence. At all times, the investigating office will take steps to
             ensure confidentiality to the extent possible.

           d. When a formal complaint is brought, the responding party will be informed of the allegations, the identity of
             the impacted and/or reporting party, and the facts surrounding the allegations. The investigation will afford
             the responding party an opportunity to respond to the allegations and evidence provided by the reporting
             party and/or impacted party, and to provide a statement of the facts as perceived by the responding party.

           e. At the conclusion of the investigation, the investigating office will issue a written finding which will
             summarize the evidence gathered and state whether or not there is a reasonable basis for believing that a
             violation of this policy has occurred. The written finding will normally be issued within 60 days of when the
             complaint was filed. When it is not reasonably possible to issue the finding within 60 days, the investigating
             office will notify the impacted party and the responding party that the finding will be delayed and indicate the
             reasons for the delay. The impacted party and the responding party will receive a copy of the written
             finding, which is to remain confidential as defined below by II-14.12c. Third-party reporters will be notified
             only that the proceedings are concluded.

           f. If the investigating office finds a reasonable basis for believing that a violation of this policy has occurred,
             the matter will be referred to the appropriate administrator for further consideration as outlined in II-14.7
             below.


    14.7 Process for Formal Disciplinary Action
    (Amended 7/15; 1/20)



https://opsmanual.uiowa.edu/community-policies/anti-harassment                                                                   9/13
3/1/2021           Case 4:20-cv-00366-SMR-HCA Anti-Harassment
                                               Document |22       FiledManual
                                                              Operations 03/01/21 Page 73 of 76
    Effective January 2020, this policy has been revised. For individual changes, see the redlined version.

           a. The following administrators will review the finding of the investigating office:

                    (1) the Office of the Provost, if the responding party is a faculty member or other instructional
                    personnel (except graduate assistants);

                    (2) the office of the vice president or dean responsible for the unit employing the person charged, if
                    the responding party is a staff member (including a graduate assistant, in which case the Dean of the
                    Graduate College also must be notified in order to determine whether ramifications apply for the
                    student's academic progress);

                    (3) the Dean of Students, if the responding party is a student (including a graduate student, in which
                    case the Dean of the Graduate College also must be notified in order to determine whether
                    ramifications apply for the student's academic progress);

           b. The administrator may:

                    (1) accept all or any part of the findings of the investigating office;

                    (2) not accept all or any part of the findings of the investigating office;

                    (3) reach a negotiated settlement of the complaint with the responding party; or

                    (4) initiate formal disciplinary action.

           c. Violations of this Anti-Harassment Policy may lead to disciplinary sanctions up to and including termination
             or separation from the University. Sanctions for violations of this policy should be commensurate with the
             nature of the violation and the responding party's disciplinary history.

           d. In addition to other disciplinary action, persons who are found to have violated this policy may be required
             to participate in policy and behavioral expectations education. They also may be required to complete
             community service, enroll in a specific academic course, attend an educational workshop, and/or make
             restitution for economic damages caused by their behavior.


             When the responding party is a faculty or staff member, the Employee Assistance Program, 121-50
             University Service Building, is available to assist with locating appropriate resources. When the responding
             party is a student, University Counseling Service, 3223 Westlawn, is available to assist with locating
             appropriate resources.

           e. It is the responsibility of the appropriate administrator to follow-up with the parties at a reasonable
             interval(s) to assess their compliance with the disciplinary and/or remedial sanctions imposed. More serious
             sanctions, up to and including termination of employment or separation from the University, may be
             imposed in the event that the individual fails to comply with the sanctions initially imposed.


    14.8 Applicable Procedures
    (Amended 7/1/17; 9/18)


    Formal disciplinary action taken in response to alleged violations of this policy by:


https://opsmanual.uiowa.edu/community-policies/anti-harassment                                                               10/13
3/1/2021             Case 4:20-cv-00366-SMR-HCA Anti-Harassment
                                                 Document |22       FiledManual
                                                                Operations 03/01/21 Page 74 of 76
           a. tenure track, clinical track, and research track faculty members will be governed by the Faculty Dispute
             Procedures (III-29) and that portion of those procedures dealing with faculty ethics (III-29.7); instructional
             track faculty members will be governed by III-10.11 Instructional Track policy and the grievance procedures
             therein.

           b. staff members will be governed by applicable Regents Merit System Rules and University policies,
             including III-16 Ethics and Responsibility Statement for Staff, and the applicable grievance procedures,
             including III-28 Conflict Management Resources for University Staff;

           c. graduate assistants, when dismissal is sought, will be governed by the procedure for dismissal of graduate
             assistants (III-12.4). When disciplinary action other than dismissal is taken by the dean of the employing
             college, a graduate assistant may appeal through those procedures established for graduate assistant
             employees;

           d. students will be governed by Student Misconduct Procedure.


    14.9 Isolated Behavior
    (Amended 9/18)


    This section addresses isolated behavior that does not rise to the level of a violation of this policy. However, it
    should be understood that isolated behavior that is sufficiently severe can constitute harassment in violation of
    this policy. The purpose of this section is preventative, in that it authorizes and encourages appropriate
    intervention designed to avoid a violation of this policy. However, this section shall not apply to constitutionally
    protected speech as provided in II-14.2c above.

           a. Isolated behavior of the kind described in II-14.2, which does not rise to the level of harassment but which if
             repeated could rise to that level, demonstrates insensitivity that may warrant remedial measures. Academic
             or administrative officers who become aware of such behavior in their areas should counsel those who
             have engaged in the behavior. Such counsel should include a clear statement that the behavior is not
             acceptable and should cease, information about the potential consequences if such behavior persists, and
             a recommendation, as appropriate, to undertake an educational program designed to help the person(s)
             understand the harm caused by the behavior.

           b. After such counseling occurs, if a person continues to engage in the conduct described above in paragraph
             a, they may be deemed to have engaged in harassment.


    14.10 Protection of Impacted Parties, Reporting Parties, and Others
    (Amended 1/20; 3/20)


    Effective January and March 2020, this policy has been revised. For individual changes, see the redlined version.

           a. Impacted parties will be informed of relevant procedural steps taken during the investigation and any
             interim protective measures taken. An impacted party may be accompanied by an advocate and other
             support persons during the investigation process if the impacted party so desires.

           b. Throughout the investigation and resolution of a complaint, steps will be taken to protect impacted parties,
             reporting parties, witnesses, and others from harm caused by continuation of the alleged harassing
             behavior.


https://opsmanual.uiowa.edu/community-policies/anti-harassment                                                                11/13
3/1/2021             Case 4:20-cv-00366-SMR-HCA Anti-Harassment
                                                 Document |22       FiledManual
                                                                Operations 03/01/21 Page 75 of 76
           c. Retaliation against impacted parties, reporting parties, and/or witnesses who provide information during an
             investigation pursuant to this policy is prohibited by II-11 Anti-Retaliation. Reasonable action will be taken to
             assure that impacted parties, reporting parties, and/or witnesses suffer no retaliation as a result of their
             activities with regard to the process.

           d. Steps that may be taken to protect impacted parties, reporting parties, witnesses, and others from
             continued harassment and/or retaliation might include:

                      (1) lateral transfers of one or more of the parties in an employment setting and a comparable move if
                      a classroom setting is involved, and

                      (2) arrangement that academic and/or employment evaluations concerning reporting parties or
                      others be made by an appropriate individual other than the responding party.

           e. Any retaliation against impacted parties, reporting parties or witnesses should be reported pursuant to the
             Anti-Retaliation Policy (II-11). Retaliation may result in disciplinary action against the person committing the
             retaliatory act(s).

           f. The Provost, a dean, a DEO, or any vice president may, at any time during or after an investigation of
             allegations of harassment, place on leave or otherwise restrict from employment and/or access to
             campus any responding party if the Provost, dean, DEO, or vice president finds that it is reasonably certain
             that:

                      (1) the employee engaged in harassment in violation of this policy, and

                      (2) serious and immediate harm will ensue if the person continues to be present at work. Similarly, if
                      the responding party is a student, interim sanctions may be imposed pursuant to Section 10 of
                      the Student Misconduct Procedure.


    14.11 Protection of the Responding Party
    (Amended 9/18; 1/20)


    Effective January 2020, this policy has been revised. For individual changes, see the redlined version.

    This policy shall not be used to bring knowingly false or malicious allegations of harassment. Making such
    allegations may subject the complaining party to remedial and/or disciplinary action up to and including
    termination or separation from the University. Any such disciplinary action will be initiated by the appropriate
    administrator overseeing the reporting party(ies).


    14.12 Con dentiality
    (Amended 1/20)


    Effective January 2020, this policy has been revised. For individual changes, see the redlined version.

           a. In order to empower community members to voice concerns and bring complaints, the confidentiality of all
             parties will be protected to the greatest extent possible. However, confidentiality cannot be guaranteed in all
             cases, and legal obligations may require the University to take some action once it is made aware that
             harassment may be occurring, even when the impacted party is reluctant to proceed. Appropriate
             University officials will be consulted, including the Office of Equal Opportunity and Diversity when the


https://opsmanual.uiowa.edu/community-policies/anti-harassment                                                                 12/13
3/1/2021           Case 4:20-cv-00366-SMR-HCA Anti-Harassment
                                               Document |22       FiledManual
                                                              Operations 03/01/21 Page 76 of 76
             complaint alleges harassment based on a protected classification (see II-14.5e above), and information will
             be shared only with those individuals who need to know it to implement this policy.

           b. Impacted parties, third-party reporters, and responding parties are expected to maintain confidentiality as
             well. They are not prohibited from discussing the situation outside of the work or educational environment.
             However, the matter should not be discussed in the work or educational environment.

           c. Dissemination of documents relating to complaints of harassment and/or to the investigation of such
             complaints, other than as necessary to pursue an appeal, grievance, or other legal or administrative
             proceeding, is prohibited.

           d. Failure to maintain confidentiality by a responding party may be considered to be a form of retaliation in
             violation of II-14.10c of this policy. Failure to maintain confidentiality by any party (impacted party, third-
             party reporter, or responding party) may result in disciplinary action.


    14.13 Education
    (9/18)


    Training on this policy is included with the mandatory training prescribed in the University's Policy on Sexual
    Harassment (see II-4.6a(2)).




https://opsmanual.uiowa.edu/community-policies/anti-harassment                                                                 13/13
